

 
 

--------------------------------------------------------------------------------

 

Employee Stock Ownership Plan
 
of
 
Dime Community Bancshares, Inc.
 
and Certain Affiliates






Amended and restated as of January 1, 2008



 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
ARTICLE I - DEFINITIONS
Section 1.1
Account
1
Section 1.2
Affiliated Employer
1
Section 1.3
Allocation Compensation
1
Section 1.4
Acquired Company
2
Section 1.5
Bank
2
Section 1.6
Board
2
Section 1.7
Beneficiary
2
Section 1.8
Break in Service
2
Section 1.9
Change in Control
2
Section 1.10
Code
2
Section 1.11
Committee
2
Section 1.12
Designated Beneficiary
3
Section 1.13
Disability
3
Section 1.14
Domestic Relations Order
3
Section 1.15
Dividend Maintenance Contribution
4
Section 1.16
Effective Date
4
Section 1.17
Eligible Employee
4
Section 1.18
Eligible Participant
4
Section 1.19
Employee
4
Section 1.20
Employer
4
Section 1.21
Employment Commencement Date
4
Section 1.22
ERISA
4
Section 1.23
ESOP Contribution
4
Section 1.24
Fair Market Value
4
Section 1.25
Family Member
5
Section 1.26
Financed Share
5
Section 1.27
Five Percent Owner
5
Section 1.28
Forfeitures
5
Section 1.29
Former Participant
5
Section 1.30
401(k) Safe Harbor Contribution
5
Section 1.31
401(k) Safe Harbor Contribution Account
5
Section 1.32
General Investment Account
6
Section 1.33
Highly Compensated Employee
6
Section 1.34
Hour of Service
7
Section 1.35
Investment Account
7
Section 1.36
Investment Fund
7
Section 1.37
Loan Repayment Account
7
Section 1.38
Loan Repayment Contribution
7
Section 1.39
Maternity or Paternity Leave
7
Section 1.40
Military Service
8
Section 1.41
Named Fiduciary
8
Section 1.42
Officer
8
Section 1.43
Participant
8
Section 1.44
Period of Service
8
Section 1.45
Period of Severance
8
Section 1.46
Plan
8
Section 1.47
Plan Administrator
9
Section 1.48
Plan Year
9
Section 1.49
Qualified Domestic Relations Order
9
Section 1.50
Qualified Military Service
9
Section 1.51
Qualified Participant
9
Section 1.52
Retirement
9
Section 1.53
Retroactive Contribution
9
Section 1.54
Share
9
Section 1.55
Share Acquisition Loan
9
Section 1.56
Share Investment Account
9
Section 1.57
Tender Offer
9
Section 1.58
Total Compensation
10
Section 1.59
Trust
10
Section 1.60
Trust Agreement
10
Section 1.61
Trust Fund
10
Section 1.62
Trustee
10
Section 1.63
Valuation Date
10
ARTICLE II - PARTICIPATION
Section 2.1
Eligibility for Participation.
11
Section 2.2
Commencement of Participation.
11
Section 2.3
Termination of Participation.
11
Section 2.4
Adjustments to Period of Service.
12
ARTICLE III - SPECIAL PROVISIONS
Section 3.1
Military Service.
12
Section 3.2
Maternity or Paternity Leave.
13
Section 3.3
Leave of Absence.
13
Section 3.4
Family and Medical Leave.
14
ARTICLE IV - CONTRIBUTIONS BY PARTICIPANTS NOT PERMITTED
Section 4.1
Contributions by Participants Not Permitted.
14
ARTICLE V - CONTRIBUTIONS BY THE EMPLOYER
Section 5.1
In General.
14
Section 5.2
Loan Repayment Contributions.
14
Section 5.3
ESOP Contributions.
15
     
Section 5.4
Retroactive Contributions.
15
Section 5.5
Time and Manner of Payment.
16
ARTICLE VI - SHARE ACQUISITION LOANS
Section 6.1
In General.
16
Section 6.2
Collateral; Liability for Repayment.
17
Section 6.3
Loan Repayment Account.
17
Section 6.4
Release of Financed Shares.
18
Section 6.5
Restrictions on Financed Shares.
19
ARTICLE VII - ALLOCATION OF CONTRIBUTIONS
Section 7.1
Allocation Among Eligible Participants.
19
Section 7.2
Allocation of Released Shares or Other Property.
19
Section 7.3
Allocation of ESOP Contributions.
19
ARTICLE VIII - LIMITATIONS ON ALLOCATIONS
Section 8.1
Optional Limitations on Allocations of ESOP Contributions.
20
Section 8.2
General Limitations on Contributions.
20
ARTICLE IX - VESTING
Section 9.1
Vesting.
24
Section 9.2
Vesting on Death, Disability Retirement or Change in Control.
25
Section 9.3
Vesting of 401(k) Safe Harbor Contribution Account.
25
Section 9.4
Forfeitures on Termination of Employment.
25
Section 9.5
Amounts Credited Upon Re?Employment.
25
Section 9.6
Allocation of Forfeitures.
26
ARTICLE X - THE TRUST FUND
Section 10.1
The Trust Fund.
26
Section 10.2
Investments.
26
Section 10.3
Distributions for Diversification of Investments.
27
Section 10.4
Use of Commingled Trust Funds.
28
Section 10.5
Management and Control of Assets.
28
ARTICLE XI - VALUATION OF INTERESTS IN THE TRUST FUND
Section 11.1
Establishment of Investment Accounts.
28
Section 11.2
Share Investment Accounts.
28
Section 11.3
General Investment Accounts.
29
Section 11.4
Valuation of Investment Accounts.
29
Section 11.5
Annual Statements.
29
ARTICLE XII - SHARES
Section 12.1
Specific Allocation of Shares.
29
Section 12.2
Dividends.
30
Section 12.3
Voting Rights.
30
Section 12.4
Tender Offers.
32
ARTICLE XIII - PAYMENT OF BENEFITS
Section 13.1
In General.
35
Section 13.2
Designation of Beneficiaries.
35
Section 13.3
Distributions to Participants and Former Participants.
36
Section 13.4
Manner of Payment.
39
Section 13.5
Minimum Required Distributions.
40
Section 13.6
Direct Rollover of Eligible Rollover Distributions.
42
Section 13.7
Valuation of Shares Upon Distribution to a Participant.
44
Section 13.8
Put Options.
44
Section 13.9
Right of First Refusal.
45
ARTICLE XIV - CHANGE IN CONTROL
Section 14.1
Definition of Change in Control.
46
Section 14.2
Vesting on Change of Control.
47
Section 14.3
Repayment of Loan.
47
Section 14.4
Plan Termination After Change in Control.
48
Section 14.5
Amendment of Article XIV.
48
ARTICLE XV - ADMINISTRATION
Section 15.1
Named Fiduciaries.
48
Section 15.2
Plan Administrator.
49
Section 15.3
Committee Responsibilities.
50
Section 15.4
Claims Procedure.
51
Section 15.5
Claims Review Procedure.
51
Section 15.6
Allocation of Fiduciary Responsibilities and Employment of Advisors.
52
Section 15.7
Other Administrative Provisions.
52
ARTICLE XVI - AMENDMENT, TERMINATION AND TAX QUALIFICATION
Section 16.1
Amendment and Termination by Dime Community Bancshares, Inc.
53
Section 16.2
Amendment or Termination Other Than by Dime Community Bancshares, Inc.
53
Section 16.3
Conformity to Internal Revenue Code.
54
Section 16.4
Contingent Nature of Contributions.
54
     
ARTICLE XVII - SPECIAL RULES FOR TOP HEAVY PLAN YEARS
Section 17.1
In General.
55
Section 17.2
Definition of Top Heavy Plan.
55
Section 17.3
Determination Date.
56
Section 17.4
Cumulative Accrued Benefits.
56
Section 17.5
Key Employees.
56
Section 17.6
Required Aggregation Group.
57
Section 17.7
Permissible Aggregation Group.
58
Section 17.8
Special Requirements During Top Heavy Plan Years.
58
ARTICLE XVIII - MISCELLANEOUS PROVISIONS
Section 18.1
Governing Law.
59
Section 18.2
No Right to Continued Employment.
59
Section 18.3
Construction of Language.
59
Section 18.4
Headings.
59
Section 18.5
Merger with Other Plans.
59
Section 18.6
Non-alienation of Benefits.
59
Section 18.7
Procedures Involving Domestic Relations Orders.
60
Section 18.8
Leased Employees.
61
Section 18.9
Status as an Employee Stock Ownership Plan.
61
ARTICLE XIX - ADDITIONAL PROVISIONS
Section 19.1
401(k) Safe Harbor Contribution.
62
Section 19.2
Dividend Maintenance Contributions.
63
Section 19.3
Application of Dividends on Certain Financed Shares.
64
Section 19.4
Additional Loan Repayment Contributions.
64
Section 19.5
Amendment of Article XIX.
65


 
 

--------------------------------------------------------------------------------

 


Employee Stock Ownership Plan
 
of
 
Dime Community Bancshares, Inc.


ARTICLE I
 


 
Definitions
 
The following definitions shall apply for the purposes of the Plan, unless a
different meaning is clearly indicated by the context:
 
Section 1.1                                Account
 
 means an account established for each Participant to which is allocated such
Participant’s share, if any, of all Financed Shares and other property that are
released from the Loan Repayment Account in accordance with section 6.4,
together with his share, if any, of any ESOP Contributions and 401(k) Safe
Harbor Contributions that may be made by the Employer.
 
Section 1.2                                Affiliated Employer
 
 means any corporation which is a member of a controlled group of corporations
(as defined in section 414(b) of the Code) that includes the Employer; any trade
or business (whether or not incorporated) that is under common control (as
defined in section 414(c) of the Code) with the Employer; any organization
(whether or not incorporated) that is a member of an affiliated service group
(as defined in section 414(m) of the Code) that includes the Employer; any
leasing organization (as defined in section 414(n) of the Code) to the extent
that any of its employees are required pursuant to section 414(n) of the Code to
be treated as employees of the Employer; and any other entity that is required
to be aggregated with the Employer pursuant to regulations under section 414(o)
of the Code.
 
Section 1.3                                Allocation Compensation
 
 during any period means the compensation taken into account in determining the
allocation of benefits and contributions among Participants and consists of the
aggregate compensation received by an Employee from the Employer as reported to
the Internal Revenue Service as wages for such period pursuant to section 6041
(a) of the Code, plus the amount by which such Employee’s compensation with
respect to such period has been reduced pursuant to a compensation reduction
agreement under the terms of any of the following plans which may be maintained
by the Employer:
 
(a)           a qualified cash or deferred arrangement described in section
401(k) of the Code;
 
(b)           a salary reduction simplified employee pension plan described in
section 408(k) of the Code;
 
(c)           a tax deferred annuity plan described in section 403(b) of the
Code;
 
(d)           a cafeteria plan described in section 125 of the Code; or
 
 
1

--------------------------------------------------------------------------------

 
(e)           a qualified transportation fringe benefit program described in
section 132(f) of the Code.
 
Notwithstanding anything in this section 1.3 to the contrary, beginning March 1,
2004, an Employee’s Allocation Compensation shall not include any amounts
required to be reported to the Internal Revenue Service as wages pursuant to
section 6041(a) that are attributable to the exercise of options by the
Employee.  In no event, however, shall an Employee’s Allocation Compensation for
any calendar year include any compensation in excess of $150,000 for calendar
years prior to 2002 and $200,000 for calendar years after 2001. The dollar
limitation set forth in the preceding sentence shall be indexed in accordance
with regulations prescribed under section 401(a)(17) of the Code. If there are
less than twelve (12) months in the Plan Year, the dollar limitation (as
adjusted) shall be prorated by multiplying such limitation by a fraction, the
numerator of which is the number of months in the Plan Year and the denominator
of which is twelve (12). For purposes of applying the foregoing limitations in
Plan Years beginning before January 1, 1997 to any person who is a Five Percent
Owner or who is one of the ten Highly Compensated Employees with the highest
Total Compensation (determined prior to the application of this sentence), any
Allocation Compensation paid to the spouse of such person or to any lineal
descendant of such person who has not attained age 19 on or before the last day
of such calendar year shall be deemed to have been paid to such person and, in
such case, the dollar limitation on compensation in section 401(a)(17) of the
Code shall be allocated among such persons in proportion to the Allocation
Compensation actually paid to each person.
 
Section 1.4                                Acquired Company
 
 means any of the following which have been acquired by or merged into an
Employer: (a) Conestoga Bancorp, Inc.; and (b) Pioneer Savings Bank, F.S.B.
 
Section 1.5                                Bank
 
 means The Dime Savings Bank of Williamsburgh.
 
Section 1.6                                Board
 
 means the Board of Directors of Dime Community Bancshares, Inc.
 
Section 1.7                                Beneficiary
 
 means the person or persons designated by a Participant or Former Participant
or other person entitled to a benefit under the Plan, or otherwise determined to
be entitled to a benefit under the Plan. If more than one person is designated,
each shall have an equal share unless the person making the designation directed
otherwise. The word “person” includes an individual, a trust, an estate or any
other person that is permitted to be named as a Beneficiary.
 
Section 1.8                                Break in Service
 
 means a Period of Severance of at least 365 consecutive days.
 
Section 1.9                                Change in Control
 
 means an event described in section 14.1.
 
Section 1.10                                Code
 
 means the Internal Revenue Code of 1986 (including the corresponding provisions
of any succeeding law).
 
Section 1.11                                Committee
 
 means the Compensation Committee described in section 15.3.
 
 
2

--------------------------------------------------------------------------------

 
Section 1.12                                Designated Beneficiary
 
 means a natural person designated by a Participant or Former Participant as a
Beneficiary and shall not include any Beneficiary designated by a person other
than a Participant or Former Participant or any Beneficiary other than a natural
person. If a natural person is the beneficiary of a trust which a Participant or
Former Participant has named as his Beneficiary, such natural person shall be
treated as a Designated Beneficiary if: (a) the trust is a valid trust under
applicable state law (or would be a valid trust except for the fact that it does
not have a corpus); (b) the trust is irrevocable or will, by its terms, become
irrevocable upon the death of the Participant or Former Participant; (c) the
beneficiaries of the trust who are beneficiaries with respect to the trust’s
interest as a Beneficiary are identifiable from the terms of the trust
instrument; and (d) the following information is furnished to the Committee:
 
(i)           by the Participant or Former Participant, if any distributions are
required to be made pursuant to section 13.5 prior to the death of the
Participant or Former Participant, and (in the case of distribution after
December 31, 2002) only the Participant’s or Former Participant’s spouse is
primary Beneficiary, either: (A) a copy of the trust instrument, together with a
written undertaking by the Participant or Former Participant to furnish to the
Committee a copy of any subsequent amendment within a reasonable time after such
amendment is made; or (B)(I) a list of all of the beneficiaries of the trust
(including contingent and remainderman beneficiaries with a description of the
conditions on their entitlement); (II) a certification of the Participant or
Former Participant to the effect that, to the best of his knowledge, such list
is correct and complete and that the conditions of section 1.12(a), (b) and (c)
are satisfied; (III) a written undertaking to provide a new certification to the
extent that an amendment changes any information previously certified; and (IV)
a written undertaking to furnish a copy of the trust instrument to the Committee
on demand; and
 
(ii)           by the trustee of the trust within nine months after the death of
the Participant or Former Participant (prior to January 1, 2003) or by October
31st of this calendar year that includes the first anniversary of the
Participant’s or Former Participant’s death (after December 31, 2002), if any
distributions are required to be made pursuant to section 13.5 after the death
of the Participant or Former Participant, either: (A) a copy of the actual trust
instrument for the trust; or (B)(I) a final list of all of the beneficiaries of
the trust (including contingent and remainderman beneficiaries with a
description of the conditions on their entitlement) as of the date of death;
(II) a certification of the trustee to the effect that, to the best of his
knowledge, such list is correct and complete and that the conditions of section
1.12(a), (b) and (c) are satisfied; and (III) a written undertaking to furnish a
copy of the trust instrument to the Committee on demand.
 
Section 1.13                                Disability
 
 means a condition of total incapacity, mental or physical, for further
performance of duty with the Employer, which the Plan Administrator shall have
determined, on the basis of competent medical evidence, is likely to be
permanent.
 
Section 1.14                                Domestic Relations Order
 
 means a judgment, decree or order (including the approval of a property
settlement) that is made pursuant to a state domestic relations or community
property law and relates to the provision of child support, alimony payments, or
marital property rights to a spouse, child or other dependent of a Participant
or Former Participant.
 
 
3

--------------------------------------------------------------------------------

 
Section 1.15                                Dividend Maintenance Contribution
 
 means an ESOP Contribution that is made pursuant to section 19.2.
 
Section 1.16                                Effective Date
 
 means July 1, 1995.
 
Section 1.17                                Eligible Employee
 
 means an Employee who is eligible for participation in the Plan in accordance
with Article II.
 
Section 1.18                                Eligible Participant
 
 means, for any Plan Year, an Employee who is a Participant during all or any
part of such Plan Year and either remains a Participant on the last day of such
Plan Year or terminated employment during such Plan Year for death, Disability
or Retirement; provided however, that no Employee shall be an Eligible
Participant for the Plan Year that includes the effective date of the
transaction pursuant to which the Bank becomes a wholly owned subsidiary of Dime
Community Bancshares, Inc. if he terminates employment with the Employer prior
to such effective date.
 
Section 1.19                                Employee
 
 means any person, including an officer, who is employed by the Employer.
 
Section 1.20                                Employer
 
 means Dime Community Bancshares, Inc., and any successor thereto and any
Affiliated Employer which, with the prior written approval of the Board of
Directors of Dime Community Bancshares, Inc. and subject to such terms and
conditions as may be imposed by the Board of Directors of Dime Community
Bancshares, Inc., shall adopt this Plan.
 
Section 1.21                                Employment Commencement Date
 
 means the date on which a person first performs an Hour of Service, except that
if an Employee separates from service with the Employer, incurs a Break in
Service and subsequently returns to service with the Employer, his Employment
Commencement Date shall be the date on which he first performs an Hour of
Service following the Break in Service.
 
Section 1.22                                ERISA
 
 means the Employee Retirement Income Security Act of 1974, as amended from time
to time (including the corresponding provisions of any succeeding law).
 
Section 1.23                                ESOP Contribution
 
 means Shares or amounts of money contributed to the Plan by the Employer in
accordance with section 5.3 or Dividend Maintenance Contributions made in
accordance with section 19.2.
 
Section 1.24                                Fair Market Value
 
 on any date means:
 
(a)           with respect to a Share:
 
(i)           the final quoted sale price on the date in question (or, if there
is no reported sale on such date, on the last preceding date on which any
reported sale occurred) as reported in the principal consolidated reporting
system with respect to securities listed or admitted to trading on the principal
United States securities exchange on which like Shares are listed or admitted to
trading; or
 
 
4

--------------------------------------------------------------------------------

 
(ii)           if like Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotation System, or, if no
such quotation is provided, on another similar system, selected by the
Committee, then in use; or
 
(iii)           if sections 1.24(a)(i) and (ii) are not applicable, the fair
market value of a Share as determined by an appraiser independent of the
Employer and experienced and expert in the field of corporate appraisal.
 
(b)           with respect to property other than Shares, the fair market value
determined in the manner determined by the Trustee.
 
Section 1.25                                Family Member
 
 means, with respect to any person, such person’s spouse and lineal ascendants
or descendants and the spouses of such lineal ascendants or descendants.
 
Section 1.26                                Financed Share
 
 means: (a) a Share that has been purchased with the proceeds of a Share
Acquisition Loan, that has been allocated to the Loan Repayment Account in
accordance with section 6.3 and that has not been released in accordance with
section 6.4; or (b) a Share that constitutes a dividend paid with respect to a
Share described in section 1.26(a), that has been allocated to the Loan
Repayment Account in accordance with section 6.3 and that has not been released
in accordance with section 6.4.
 
Section 1.27                                Five Percent Owner
 
 means, for any Plan Year, a person who, during such Plan Year, owned (or was
considered as owning for purposes of section 318 of the Code): (a) more than 5%
of the value of all classes of outstanding stock of the Employer; or (b) stock
possessing more than 5% of the combined voting power of all classes of
outstanding stock of the Employer.
 
Section 1.28                                Forfeitures
 
 means the amounts forfeited by Participants and Former Participants on
termination of employment prior to full vesting, pursuant to section 9.3, less
amounts credited because of re-employment, pursuant to section 9.4.
 
Section 1.29                                Former Participant
 
 means a Participant whose participation in the Plan has terminated pursuant to
section 2.3.
 
Section 1.30                                401(k) Safe Harbor Contribution
 
 means contributions to the Plan by the Employer pursuant to section 19.1.
 
Section 1.31                                401(k) Safe Harbor Contribution
Account
 
 means a sub-account established for each Participant within the Participant’s
Account to which are credited all 401(k) Safe Harbor Contributions made for such
Participant, together with any earnings or appreciation thereon or other
additions thereto, and against which are charged any losses or other
depreciation thereon, benefit payments expenses and other deductions properly
chargeable thereto.
 
 
5

--------------------------------------------------------------------------------

 
Section 1.32                                General Investment Account
 
 means an Investment Account established and maintained in accordance with
Article XI.
 
Section 1.33                                Highly Compensated Employee
 
 means, for any Plan Year, an Employee who:
 
(a)           for Plan Years beginning before January 1, 1997, any Employee or
person employed by an Affiliated Employer who:
 
(i)           at any time during such Plan Year or the immediately preceding
Plan Year was a Five Percent Owner; or
 
(ii)           is a member of the group consisting of the 100 Employees and
persons employed by any Affiliated Employer who received the greatest Total
Compensation for such Plan Year and during such Plan Year:
 
(A)           received Total Compensation for such Plan Year in excess of
$75,000 (or such higher amount as may be permitted under section 414(q) of the
Code); or
 
(B)           received Total Compensation for such Plan Year that was in excess
of both (I) $50,000 (or such higher amount as may be permitted under section
414(q) of the Code) and (II) the Total Compensation for such Plan Year of at
least 80% of the Employees and persons employed by any Affiliated Employer for
such Plan Year; or
 
(C)           was an Officer of the Employer or any Affiliated Employer and
received Total Compensation for such Plan Year in excess of 50% of the amount in
effect under section 415(b)(1)(A) of the Code for such Plan Year; or
 
(iii)           during the immediately preceding Plan Year:
 
(A)           received Total Compensation for such Plan Year in excess of
$75,000 (or such higher amount as may be permitted under section 414(q) of the
Code); or
 
(B)           received Total Compensation, for such Plan Year that was in excess
of both (I) $50,000 (or such higher amount as may be permitted under section
414(q) of the Code) and (II) the Total Compensation for such Plan Year of at
least 80% of the Employees and persons employed by an Affiliated Employer for
such Plan Year; or
 
(C)           was an Officer of the Employer or any Affiliated Employer and
received Total Compensation for such Plan Year in excess of 50% of the amount in
effect under section 415(b)(1)(A) of the Code for such Plan Year; or
 
 
6

--------------------------------------------------------------------------------

 
(b)           for Plan Years beginning after December 31, 1996, any Employee or
person employed by an Affiliated Employer who:
 
(i)           was a Five Percent Owner at any time during such Plan Year or any
prior Plan Year; or
 
(ii)           received Total Compensation during the immediately preceding Plan
Year (A) in excess of $80,000 (or such other amount as may be prescribed by the
Secretary of the Treasury pursuant to section 401(a)(17)of the Code); and (B) if
elected by the Committee in such form and manner as the Secretary of the
Treasury may prescribe, in excess of the Total Compensation received for such
preceding Plan Year by at least 80% of the Employees and persons employed by
Affiliated Employers.
 
The determination of who is a Highly Compensated Employee will be made in
accordance with section 414(q) of the Code and the regulations thereunder. In
Plan Years beginning before January 1, 1997 for purposes of applying any
provisions of the Plan applicable to Highly Compensated Employees, any person
who is a Family Member of a Five Percent Owner or one of the ten Highly
Compensated Employees with the highest Total Compensation for a Plan Year shall
not be treated as a separate person for such Plan Year, and any Total
Compensation or Allocation Compensation paid to such person for such Plan Year,
as well as his share of allocations of contributions or Shares under this Plan,
shall be attributed to the Five Percent Owner or Highly Compensated Employee
and, in such case, the provisions of the Plan shall apply to each person based
on the ratio of his Total Compensation or Allocation Compensation to the sum of
the Total Compensation or Allocation Compensation of all persons treated as one
person with him.
 
Section 1.34                                Hour of Service
 
 means each hour for which a person is paid, or entitled to payment, for the
performance of duties for the Employer or any Affiliated Employer. In all
respects, an Employee’s Hours of Service shall be counted as required by Section
2530.200b-2 of the Department of Labor’s regulations under Title I of ERISA.
 
Section 1.35                                Investment Account
 
 means either a General Investment Account or a Share Investment Account.
 
Section 1.36                                Investment Fund
 
 means anyone of the three or more funds as may be established from time to time
by the Committee which, together with any and all Shares and other investments
held under the Plan, constitute the Trust Fund.
 
Section 1.37                                Loan Repayment Account
 
 means an account established and maintained in accordance with section 6.3.
 
Section 1.38                                Loan Repayment Contribution
 
 means amounts of money contributed to the Plan by the Employer in accordance
with section 5.2.
 
Section 1.39                                Maternity or Paternity Leave
 
 means a person’s absence from work for the Employer and all Affiliated
Employers: (a) by reason of the pregnancy of such person; (b) by reason of the
birth of a child of such person; (c) by reason of the placement of a child with
the person in connection with the adoption of such child by such person; or (d)
for purposes of caring for a child of such person immediately following the
birth of the child or the placement of the child with such person.
 
 
7

--------------------------------------------------------------------------------

 
Section 1.40                                Military Service
 
 means service in the armed forces of the United States, including but not
limited to Qualified Military Service. It may also include, if and to the extent
that the Board so provides and if all Participants and Former Participants in
like circumstances are similarly treated, special service for the government of
the United States and other public service.
 
Section 1.41                                Named Fiduciary
 
 means any person, committee, corporation or organization as described in
section 15.1.
 
Section 1.42                                Officer
 
 means an employee who is an administrative executive in regular and continued
service with the Employer or any Affiliated Employer; provided however, that at
no time shall more than the lesser of (a) 50 employees or (b) the greater of (i)
3 employees or (ii) 10% of all employees be treated as Officers. The
determination of whether an employee is to be considered an Officer shall be
made in accordance with section 416(i) of the Code.
 
Section 1.43                                Participant
 
 means any person who has satisfied the eligibility requirements set forth in
section 2.1, who has become a Participant in accordance with section 2.2, and
whose participation has not terminated under section 2.3.
 
Section 1.44                                Period of Service
 
 means a period of consecutive days commencing on a person’s Employment
Commencement Date and ending on the date a Period of Severance begins, with any
adjustments required under section 2.4. Except as otherwise provided in the
Plan, a Period of Service “of year(s)” means the quotient of the Period of
Service divided by 365, and any fractional part of a year shall for such
purposes be disregarded.
 
Section 1.45                                Period of Severance
 
 means a period of consecutive days commencing with the earlier of:
 
(a)           the date on which a person terminates service with the Employer
and all Affiliated Employers by reason of resignation, retirement, discharge or
death; or
 
(b)           the first anniversary of the date on which a person terminates
service with the Employer and all Affiliated Employers for any other reason,
including layoff, disability, leave of absence or any other cessation of service
not otherwise included as service under the Plan;
 
and ending on the first date following such separation from service on which
such person performs an Hour of Service.
 
Section 1.46                                Plan
 
 means the Employee Stock Ownership Plan of Dime Community Bancshares, Inc. and
Certain Affiliates, as amended from time to time. The Plan may be referred to as
the “Employee Stock Ownership Plan of Dime Community Bancshares, Inc. and
Certain Affiliates.”
 
 
8

--------------------------------------------------------------------------------

 
Section 1.47                                Plan Administrator
 
 means any person, committee, corporation or organization designated in section
15.2, or appointed pursuant to section 15.2, to perform the responsibilities of
that office.
 
Section 1.48                                Plan Year
 
 means (a) the period commencing on the Effective Date and ending on June 30,
1996; (b) each of the fiscal years beginning ending June 30 1997, 1998, 1999 and
2000; (c) the period beginning July 1, 2000 and ending December 31, 2000; and
(d) each calendar year thereafter.
 
Section 1.49                                Qualified Domestic Relations Order
 
 means a Domestic Relations Order that: (a) clearly specifies (i) the name and
last known mailing address of the Participant or Former Participant and of each
person given rights under such Domestic Relations Order, (ii) the amount or
percentages of the Participant’s or Former Participant’s benefits under this
Plan to be paid to each person covered by such Domestic Relations Order, (iii)
the number of payments or the period to which such Domestic Relations Order
applies, and (iv) the name of this Plan; and (b) does not require the payment of
a benefit in a form or amount that is (i) not otherwise provided for under the
Plan, or (ii) inconsistent with a previous Qualified Domestic Relations Order.
 
Section 1.50                                Qualified Military Service
 
 means with respect to any person on any date, any service in the uniformed
services of the United States (as defined in chapter 43 of Title 38 of the
United States Code) completed prior to such date, but only if, on such date,
such person is entitled to re-employment rights with respect to the Employer or
any Affiliated Employer on account of such service.
 
Section 1.51                                Qualified Participant
 
 means a Participant who has attained age 55 and who has been a Participant in
the Plan for at least 10 years.
 
Section 1.52                                Retirement
 
 means: (a) any termination of participation in the Plan at or after attainment
of age 65; and (b) any retirement under an applicable qualified defined benefit
plan of the Employer as in effect from time to time with entitlement to a normal
or early retirement allowance.
 
Section 1.53                                Retroactive Contribution
 
 means a contribution made on a retroactive basis in respect of a period of
Qualified Military Service in accordance with sections 5.3.
 
Section 1.54                                Share
 
 means a share of any class of stock issued by the Employer or any Affiliated
Employer; provided that such share is a “qualifying employer security” within
the meaning of section 409(1) of the Code and section 407(d)(5) of ERISA.
 
Section 1.55                                Share Acquisition Loan
 
 means a loan obtained by the Trustee in accordance with Article VI.
 
Section 1.56                                Share Investment Account
 
 means an Investment Account established and maintained in accordance with
Article XI.
 
Section 1.57                                Tender Offer
 
 means a tender offer made to holders of any one or more classes of Shares
generally, or any other offer made to holders of any one or more classes of
Shares generally to purchase, exchange, redeem or otherwise transfer Shares,
whether for cash or other consideration.
 
 
9

--------------------------------------------------------------------------------

 
Section 1.58                                Total Compensation
 
 during any period means the total compensation paid to such person during such
period by the Employer and all Affiliated Employers which is required to be
reported to such person on a written statement under section 6041(d), 6051(a)(3)
and 6052 of the Code. In addition, for purposes of applying the provisions of
section 8.2 to Limitation Years beginning on or after December 31, 1997 and for
purposes of identifying those persons who are Highly Compensated Employees, each
person’s Total Compensation shall include any elective deferrals (within the
meaning of section 402(g) of the Code) under any qualified cash or deferred
arrangement described in section 401(k) of the Code and maintained by the
Employer or any Affiliated Employer, any tax-deferred annuity described in
section 403(b) of the Code and maintained by the Employer or any Affiliated
Employer, any salary reduction simplified employee pension plan described in
section 408(k) of the Code and maintained by the Employer or any Affiliated
Employer, any salary reduction contributions under any cafeteria plan described
in section 125 of the Code and maintained by the Employer or any Affiliated
Employer, and any salary reduction contributions under any qualified
transportation filing benefits plan described in section 132(f) of the Code and
maintained by the Employer or any Affiliated Employer. In no event shall a
person’s Total Compensation for any Plan Year include any compensation in excess
of the amount permitted under section 401(a)(17) of the Code. For purposes of
applying the foregoing limitation in any Plan Year beginning prior to January 1,
1997 to any person who is a Five Percent Owner or who is one of the 10 Highly
Compensated Employees with the highest Total Compensation (determined prior to
the application of this sentence), any Total Compensation paid to the spouse of
such person or to any lineal descendant of such person who has not attained age
19 on or before the last day of such calendar year shall be deemed to have been
paid to such person.
 
Section 1.59                                Trust
 
 means the legal relationship created by the Trust Agreement pursuant to which
the Trustee holds the Trust Fund in trust. The Trust may be referred to as the
“Employee Stock Ownership Plan Trust of Dime Community Bancshares, Inc. and
Certain Affiliates.”
 
Section 1.60                                Trust Agreement
 
 means the agreement between Dime Community Bancshares, Inc. and the Trustee
therein named or its successors pursuant to which the Trust Fund shall be held
in trust.
 
Section 1.61                                Trust Fund
 
 means the corpus (consisting of contributions paid over to the Trustee and
investments thereof), and all earnings, appreciation or additions thereof and
thereto, held by the Trustee under the Trust Agreement in accordance with the
Plan, less any depreciation thereof and any payments made therefrom pursuant to
the Plan.
 
Section 1.62                                Trustee
 
 means the Trustee of the Trust Fund from time to time in office. The Trustee
shall serve as Trustee until it is removed or resigns from office and is
replaced by a successor Trustee appointed in accordance with the terms of the
Trust Agreement.
 
Section 1.63                                Valuation Date
 
 means the last business day of March, June, September and December.
 
 
10

--------------------------------------------------------------------------------

 
ARTICLE II
 


 
Participation
 
Section 2.1                                Eligibility for Participation.
 
(a)           Only Eligible Employees may be or become Participants in the Plan.
An Employee shall be an Eligible Employee if he is a salaried, common-law
employee of an Employer who has completed a Period of Service of at least one
year and is not excluded under section 2.1(b). For purposes of this section
2.1(a), beginning July 1, 1997, a Period of Service of one year shall mean a
Period of Service of twelve months, and any fractional part of a month
consisting of at least fifteen days shall be deemed a full month.
 
(b)           An Employee is not an Eligible Employee if he:
 
(i)           is an Employee who has waived any claim to participation in the
Plan;
 
or
 
(ii)           is an Employee or in a unit of Employees covered by a collective
bargaining agreement with the Employer where retirement benefits were the
subject of good faith bargaining, unless such agreement expressly provides that
Employees such as he be covered under the Plan;
 
(iii)           is a “leased employee” as defined in section 18.8(a);
 
(iv)           is compensated on an hourly, daily, commission, fee or retainer
basis;
 
or
 
(v)           is classified as an “independent contractor” by the Employer, even
if considered a common-law employee under applicable law.
 
Section 2.2                                Commencement of Participation.
 
Every Employee who is an Eligible Employee on the Effective Date shall
automatically become a Participant on the Effective Date. An Employee who
becomes an Eligible Employee after the Effective Date shall automatically become
a Participant on the first day on which he becomes an Eligible Employee.
 
Section 2.3                                Termination of Participation.
 
Participation in the Plan shall cease, and a Participant shall become a Former
Participant, upon termination of employment with the Employer, death, Disability
or Retirement, failure to return to work upon the expiration of a leave of
absence granted by the Employer pursuant to section 3.3, becoming an Employee
who is excluded under section 2.1(b) or distribution of the entire vested
interest in his Account.
 
 
11

--------------------------------------------------------------------------------

 
Section 2.4                                Adjustments to Period of Service.
 
(a)           The Period of Service of an Employee shall include any period
during which the Employee is separated from the service of the Employer and all
Affiliated Employers if such period is less than 365 consecutive days measured
from the date on which such Employee terminates service and ending with the
first date following such termination for which the Employer is credited with an
Hour of Service.
 
(b)           The Period of Service of an Employee who returns to the service of
the Employer and all Affiliated Employers following a separation from service
shall commence with the first date following such separation from service for
which the Employer is credited with an Hour of Service, and he shall be given
credit for any Period of Service prior to such separation, except that if such
separation includes a Break in Service, such credit shall not be given until he
completes a Period of Service of one year following such Break in Service. If an
Employee returns to the service of the Employer or any Affiliated Employer
following a separation from service from the Employer and any Affiliated
Employer of greater than five consecutive years, then such Employee shall
forfeit any Period of Service prior to such separation.
 
(c)           The Period of Service of an Employee who is absent on Maternity or
Paternity Leave shall exclude any period of such absence that occurs after the
first anniversary of the commencement of such absence.
 
(d)           An Employee’s Period of Service shall also be adjusted to the
extent required by the Family and Medical Leave Act or any regulations
promulgated thereunder.
 
(e)           Solely for purposes of vesting and eligibility to participate, in
the case of an individual who (i) was an employee of an Acquired Company
immediately prior to the effective date of the transaction pursuant to which
such Company became an Acquired Company and (ii) becomes an Employee as of such
effective date, such individual’s service with the Acquired Company shall be
treated as service for an Employer.
 
ARTICLE III
 


 
Special Provisions
 
Section 3.1                                Military Service.
 
In the case of a termination of employment of any Employee to enter directly
into Military Service, the entire period of his absence shall be treated, for
purposes of vesting and eligibility for participation (but not, except as
required by law, for purposes of eligibility to share in allocations of
contributions in accordance with Article VII), as if he had worked for the
Employer during the period of his absence. In the event of the re-employment of
such person by the Employer within a period of not more than six months:
 
 
12

--------------------------------------------------------------------------------

 
(a)           after he becomes entitled to release or discharge, if he has
entered into the uniformed services of the United States;
 
(b)           release from hospitalization continuing after discharge from the
uniformed services of the United States for a period of not more than two years;
or
 
(c)           after such service terminates, if he has entered into other
service defined as Military Service;
 
such period, also, shall be deemed to be Military Service.
 
Section 3.2                                Maternity or Paternity Leave.
 
(a)           Subject to section 3.2(b), in the event of an Employee’s absence
from work in the service of the Employer and all Affiliated Employers for a
period:
 
(i)           that commences on or after October 1, 1985;
 
(ii)           for which the person is not paid or entitled to payment by the
Employer or any Affiliated Employer;
 
(iii)           that constitutes Maternity or Paternity Leave; and
 
(iv)           that exceeds one year;
 
then solely for purposes of determining when a Break in Service has occurred or
when a Period of Severance of five years has occurred for purposes of section
9.4, the period of such an absence commencing on the first anniversary of such
absence and ending on the second anniversary of the commencement of such absence
(or, if earlier, on the last day of such absence) shall not be treated as a
Period of Severance.
 
(b)           Notwithstanding anything in the Plan to the contrary, this section
3.2 shall not apply unless the person furnishes to the Plan Administrator such
information as the Plan Administrator may reasonably require in order to
establish: (i) that the person’s absence is one described in section 3.2(a); and
(ii) the number of working days during such absence.
 
Section 3.3                                Leave of Absence.
 
In the event of temporary absence from work in the service of the Employer and
all Affiliated Employers for any period of two years or less for which a
Participant shall have been granted a leave of absence by the Employer, the
entire period of his absence shall be treated for purposes of vesting and
eligibility for participation (but not for purposes of eligibility to share in
the allocation of contributions in accordance with Article VII), as if he had
worked for the Employer during the period of his absence. Absence from work for
a period greater than, or failure to return to work upon the expiration of, the
period of leave of absence granted by the Employer shall terminate participation
in the Plan as of the date on which such period ended. In granting leaves of
absence for purposes of the Plan, all Employees in like circumstances shall be
similarly treated.
 
 
13

--------------------------------------------------------------------------------

 
Section 3.4                                Family and Medical Leave.
 
Effective January 1, 2005, in the event of absence for a period recognized as a
family and medical leave under the federal Family and Medical Leave Act of 1992,
the period of such absence shall be recognized for purposes of vesting and
eligibility to participate to the full extent required by law.
 
ARTICLE IV
 


 
Contributions by Participants Not Permitted
 
Section 4.1                                Contributions by Participants Not
Permitted.
 
Participants shall not be required, nor shall they be permitted, to make
contributions to the Plan.
 
ARTICLE V
 


 
Contributions by the Employer
 
Section 5.1                                In General.
 
Subject to the limitations of Article VIII and the provisions of Article XIX,
for each Plan Year, the Employer shall contribute to the Plan the amount, if
any, determined by the Board, but in no event less than the amount described in
section 5.2(a). The amount contributed for any Plan Year shall be treated as a
Loan Repayment Contribution, an ESOP Contribution, or a combination thereof, in
accordance with the provisions of this Article V.
 
Section 5.2                                Loan Repayment Contributions.
 
Subject to the provisions of Article XIX, for each Plan Year, a portion of the
Employer’s contributions, if any, to the Plan for such Plan Year equal to the
sum of:
 
(a)           the minimum amount required to be added to the Loan Repayment
Account in order to provide adequate funds for the payment of the principal and
interest then required to be repaid under the terms of any outstanding Share
Acquisition Loan obtained by the Trustee; plus
 
(b)           the additional amount, if any, designated by the Committee to be
applied to the prepayment of principal or interest under the terms of any
outstanding Share Acquisition Loan obtained by the Trustee;
 
shall be treated as a Loan Repayment Contribution for such Plan Year. A Loan
Repayment Contribution for a Plan Year shall be allocated to the Loan Repayment
Account and shall be applied by the Trustee, in the manner directed by the
Committee, to the payment of accrued interest and to the reduction of the
principal balance of any Share Acquisition Loan obtained by the Trustee that is
outstanding on the date on which the Loan Repayment Contribution is made. To the
extent that a Loan Repayment Contribution for a Plan Year results in a release
of Financed Shares in accordance with section 6.4, such Shares shall be
allocated among the Accounts of Eligible Participants for such Plan Year in
accordance with section 7.2.
 
 
14

--------------------------------------------------------------------------------

 
Section 5.3                                ESOP Contributions.
 
Subject to the provisions of Article XIX, in the event that the amount of the
Employer’s contributions to the Plan for a Plan Year exceeds the amount of the
Loan Repayment Contributions for such Plan Year, such excess shall be treated as
an ESOP Contribution and shall be allocated among the Accounts of the Eligible
Participants for such Plan Year in accordance with section 7.3.
 
Section 5.4                                Retroactive Contributions.
 
The Employer shall make a Retroactive Contribution in respect of any individual
who is re-employed by the Employer after December 12, 1994 following the
completion of a period of Qualified Military Service. Such Retroactive
Contribution shall be made in the following manner for each Plan Year that
includes the period of Qualified Military Service:
 
(a)           An allocation percentage shall be computed by dividing (i) the sum
of the Fair Market Value of all Financed Shares allocated to Eligible
Participants for such Plan Year plus the dollar amount of all ESOP Contributions
and 401(k) Safe Harbor Contributions made in cash for such Plan Year plus the
Fair Market Value of all ESOP Contributions made in Shares for such Plan Year,
divided by (ii) the aggregate amount of Allocation Compensation used in the
allocation for such Plan Year. Fair Market Value for such purposes shall be
determined as of the last day of the Plan Year.
 
(b)           A notional allocation shall be determined by multiplying (A) the
percentage determined under section 5.4(a) by (B) the Allocation Compensation
which the individual would have had for the calendar year ending during such
Plan Year if he had remained in the service of the Employer in the same capacity
and earning Allocation Compensation and Total Compensation at the annual rates
in effect immediately prior to the commencement of the Qualified Military Leave
(or, if such rates are not reasonably certain, at an annual rate equal to the
actual Allocation Compensation and Total Compensation, respectively, paid to him
for the 12-month period immediately preceding the Qualified Military Service).
 
(c)           An actual Retroactive Contribution for the Plan Year shall be
determined by computing the excess of (A) the notional allocation determined
under section 5.4(b) over (B) the sum of the dollar amount of any ESOP
Contribution and 401(k) Safe Harbor Contributions made in cash, the Fair Market
Value of any ESOP Contribution in Shares and the Fair Market Value of any
Financed Shares actually allocated to such individual for such Plan Year.
 
If and to the extent that the Allocation Compensation used in determining a
Participant’s share of contributions is not uniform for all types of
contributions, separate calculations shall be performed.
 
 
15

--------------------------------------------------------------------------------

 
Section 5.5                                Time and Manner of Payment.
 
(a)           Payment of contributions made pursuant to this Article V shall be
made:
 
(i)           in cash, in the case of a Loan Repayment Contribution; and
 
(ii)           in cash, in Shares or in a combination of cash and Shares, in the
case of an ESOP Contribution or a Retroactive Contribution; provided however,
that any Retroactive Contribution in respect of a 401 (k) Safe Harbor
Contribution shall be made only in cash.
 
(b)           Contributions made pursuant to this Article V for a Plan Year
shall be paid to the Trust Fund on or before the due date (including any
extensions thereof) of the Employer’s federal income tax return for its taxable
year during which such Plan Year ends. All such contributions shall be allocated
to the Accounts of the Eligible Participants, in the case of an ESOP
Contribution, to the Account of the Participant for whom it is made in the case
of a Retroactive Contribution, and to the Loan Repayment Account, in the case of
a Loan Repayment Contribution, as soon as is practicable following the payment
thereof to the Trust Fund.
 
ARTICLE VI
 


 
Share Acquisition Loans
 
Section 6.1                                In General.
 
The Committee may, with the prior approval of the Board, direct the Trustee to
obtain a Share Acquisition Loan on behalf of the Plan, the proceeds of which
shall be applied on the earliest practicable date:
 
(a)           to purchase Shares; or
 
(b)           to make payments of principal or interest, or a combination of
principal and interest, with respect to such Share Acquisition Loan; or
 
(c)           to make payments of principal and interest, or a combination of
principal and interest, with respect to a previously obtained Share Acquisition
Loan that is then outstanding.
 
Any such Share Acquisition Loan shall be obtained on such terms and conditions
as the Committee may approve; provided, however, that such terms and conditions
shall provide for the payment of interest at no more than a reasonable rate and
shall permit such Share Acquisition Loan to satisfy the requirements of section
4975(d)(3) of the Code and section 408(b)(3) of ERISA.
 
 
16

--------------------------------------------------------------------------------

 
Section 6.2                                Collateral; Liability for Repayment.
 
(a)           The Committee may direct the Trustee to pledge, at the time a
Share Acquisition Loan is obtained, the following assets of the Plan as
collateral for such Share Acquisition Loan:
 
(i)           any Shares purchased with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto;
 
(ii)           any Financed Shares then pledged as collateral for a prior Share
Acquisition Loan which is repaid with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto; and
 
(iii)           pending the application thereof to purchase Shares or repay a
prior Share Acquisition Loan, the proceeds of such Share Acquisition Loan and
any earnings attributable thereto.
 
Except as specifically provided in this section 6.2(a), no assets of the Plan
shall be pledged as collateral for the repayment of any Share Acquisition Loan.
 
(b)           No person entitled to payment under a Share Acquisition Loan shall
have any right to the assets of the Plan except for:
 
(i)           Financed Shares that have been pledged as collateral for such
Share Acquisition Loan pursuant to section 6.2(a);
 
(ii)           Loan Repayment Contributions made pursuant to section 5.2; and
 
(iii)           earnings attributable to Financed Shares described in section
6.2(b)(i) and to Loan Repayment Contributions described in section 6.2(b)(ii).
 
Except in the event of a default or a refinancing pursuant to which an existing
Share Acquisition Loan is repaid or as provided in section 14.3, the aggregate
amount of all payments of principal and interest made by the Trustee with
respect to all Share Acquisition Loans obtained on behalf of the Plan shall at
no time exceed the aggregate amount of all Loan Repayment Contributions
theretofore made plus the aggregate amount of all earnings (other than dividends
paid in the form of Shares) attributable to Financed Shares and to such Loan
Repayment Contributions.
 
(c)           Any Share Acquisition Loan shall be without recourse against the
Plan and Trust.
 
Section 6.3                                Loan Repayment Account.
 
In the event that one or more Share Acquisition Loans shall be obtained, a Loan
Repayment Account shall be established under the Plan. The Loan Repayment
Account shall be credited with all Shares acquired with the proceeds of a Share
Acquisition Loan, all Loan Repayment Contributions and all earnings (including
dividends paid in the form of Shares) or appreciation attributable to such
Shares and Loan Repayment Contributions. The Loan Repayment Account shall be
charged with all payments of principal and interest made by the Trustee with
respect to any Share Acquisition Loan, all Shares released in accordance with
section 6.4 and all losses, depreciation or expenses attributable to Shares or
to other property credited thereto. The Financed Shares, as well as any earnings
thereon, shall be allocated to such Loan Repayment Account and shall be
accounted for separately from all other amounts contributed under the Plan.
 
 
17

--------------------------------------------------------------------------------

 
Section 6.4                                Release of Financed Shares.
 
As of the last day of each Plan Year during which a Share Acquisition Loan is
outstanding, a portion of the Financed Shares purchased with the proceeds of
such Share Acquisition Loan and allocated to the Loan Repayment Account shall be
released. The number of Financed Shares released in any such Plan Year shall be
equal to the amount determined according to one of the following methods:
 
(a)           by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
and interest payments (other than payments made upon the refinancing of a Share
Acquisition Loan as contemplated by section 6.1(c)) made with respect to such
Share Acquisition Loan during such Plan Year, and the denominator of which is
the aggregate amount of all principal and interest remaining to be paid with
respect to such Share Acquisition Loan as of the first day of such Plan Year; or
 
(b)           by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
payments (other than payments made upon the refinancing of a Share Acquisition
Loan as contemplated by section 6.1(c)) made with respect to such Share
Acquisition Loan during such Plan Year, and the denominator of which is the
aggregate amount of all of principal remaining to be paid with respect to such
Share Acquisition Loan as of the first day of such Plan Year; provided, however,
that the method described in this section 6.4(b) may be used only if the Share
Acquisition Loan does not extend for a period in excess of 10 years after the
date of origination and only to the extent that principal payments on such Share
Acquisition Loan are made at least as rapidly as under a loan of like principal
amount with a like interest rate and term requiring level amortization of
principal and interest.
 
The method to be used shall be specified in the documents governing the Share
Acquisition Loan or, if not specified therein, prescribed by the Committee, in
its discretion. In the event that property other than, or in addition to,
Financed Shares shall be held in the Loan Repayment Account and pledged as
collateral for a Share Acquisition Loan, then the property to be released
pursuant to this section 6.4 shall be property having a Fair Market Value
determined by applying the method to be used to the Fair Market Value of all
property pledged as collateral for such Share Acquisition Loan; provided,
however, that no property other than Financed Shares shall be released pursuant
to this section 6.4 unless all Financed Shares have previously been released.
 
 
18

--------------------------------------------------------------------------------

 
Section 6.5                                Restrictions on Financed Shares.
 
Except to the extent required under any applicable law, rule or regulation, no
Shares purchased with the proceeds of a Share Acquisition Loan shall be subject
to a put, call or other option, or to any buy-sell or similar arrangement, while
held by the Trustee or when distributed from the Plan. The provisions of this
section 6.5 shall continue to apply in the event that this Plan shall cease to
be an employee stock ownership plan, within the meaning of section 4975(e)(7) of
the Code.
 
ARTICLE VII
 


 
Allocation of Contributions
 
Section 7.1                                Allocation Among Eligible
Participants.
 
Subject to the limitations of Article VIII, ESOP Contributions for a Plan Year
made in accordance with section 5.3 and Financed Shares and other property that
are released from the Loan Repayment Account for a Plan Year in accordance with
section 6.4 shall be allocated among the Eligible Participants for such Plan
Year, in the manner provided in this Article VII.
 
Section 7.2                                Allocation of Released Shares or
Other Property.
 
Subject to the limitations of Article VIII, in the event that Financed Shares or
other property are released from the Loan Repayment Account for a Plan Year in
accordance with section 6.4, such released Shares or other property shall be
allocated among the Accounts of the Eligible Participants for the Plan Year (a)
for Plan Years beginning before July 1, 1997, in the proportion that each such
Eligible Participant’s Allocation Compensation for the portion of the
immediately preceding calendar year during which he was a Participant bears to
the aggregate Allocation Compensation of all Eligible Participants for the
portion of the immediately preceding calendar year during which they were
Participants and (b) for Plan Years beginning after June 30, 1997, in the
proportion that each such Eligible Participant’s Allocation Compensation for the
immediately preceding calendar year bears to the aggregate Allocation
Compensation of all Eligible Participants for the immediately preceding calendar
year.
 
Section 7.3                                Allocation of ESOP Contributions.
 
Subject to the provisions of Article XIX and the limitations of Article VIII, in
the event that the Employer makes an ESOP Contribution for a Plan Year, such
ESOP Contribution shall be allocated among the Accounts of the Eligible
Participants for such Plan Year (a) for Plan Years beginning before July 1,
1997, in the proportion that each such Eligible Participant’s Allocation
Compensation for the portion of the immediately preceding calendar year during
which he was a Participant bears to the aggregate Allocation Compensation of all
Eligible Participants for the portion of such Plan Year during which they were
Eligible Participants; (b) for Plan Years beginning after June 30, 1997, in the
proportion that each such Eligible Participant’s Allocation Compensation for the
immediately preceding calendar year bears to the aggregate Allocation
Compensation of all Eligible Participants for the immediately preceding calendar
year; and (c) for Plan Years beginning after June 30, 2000, in the proportion
that each such Eligible Participant’s Allocation Compensation for the portion of
the Plan Year during which he was a Participant bears to the aggregate
Allocation Compensation of all Eligible Participants for the portion of the Plan
Year during which they were Eligible Participants.
 
 
19

--------------------------------------------------------------------------------

 
ARTICLE VIII
 


 
Limitations on Allocations
 
Section 8.1                                Optional Limitations on Allocations
of ESOP Contributions.
 
If, for any Plan Year, the application of sections 7.2 and 7.3 would result in
more than one-third of the number of Shares or of the amount of money or
property to be allocated thereunder being allocated to the Accounts of Eligible
Participants for such Plan Year who are also Highly Compensated Employees for
such Plan Year, then the Committee may, but shall not be required to, direct
that this section 8.1 shall apply in lieu of sections 7.2 and 7.3. If the
Committee gives such a direction, then the Committee shall impose a maximum
dollar limitation on the amount of Allocation Compensation that may be taken
into account for each Eligible Participant. The dollar limitation which shall be
imposed shall be the limitation which produces the result that the aggregate
Allocation Compensation taken into account for Eligible Participants who are
Highly Compensated Employees, constitutes exactly one-third of the aggregate
Allocation Compensation taken into account for all Eligible Participants. In
determining whether more than one-third of the number of Shares or of the amount
of money or property to be allocated under the Plan for a Plan Year beginning
before January 1, 1997 would be allocated to the Highly Compensated Employees,
any allocation to be made to the Account of a Family Member of a Highly
Compensated Employee who is either a Five Percent Owner or one of the ten Highly
Compensated Employees with the highest Total Compensation, shall be treated as
an allocation to such Highly Compensated Employee.
 
Section 8.2                                General Limitations on Contributions.
 
(a)           No amount shall be allocated to a Participant’s Account under this
Plan for any Limitation Year to the extent that such an allocation would result
in an Annual Addition of an amount greater than the lesser of (i) for any
Limitation Year beginning before January 1, 2002,  (A) $30,000 (or such other
amount as is permissible under section 415(c)(1)(A) of the Code), or (A) 25% of
the Participant’s Total Compensation for such Limitation Year; and (ii) for any
Limitation Year beginning after December 31, 2001, (A) $40,000 (or such other
amount a is permissible under section 415(c)(1)(A) of the Code) or (ii) 100% of
the Participant’s Total Compensation for such Limitation Year.
 
(b)           In the case of a Participant who may be entitled to benefits under
any qualified defined benefit plan (whether or not terminated) now in effect or
ever maintained by the Employer, such Participant’s Annual Additions under this
Plan shall, in addition to the limitations provided under section 8.2(a), be
further limited so that the sum of the Participant’s Defined Contribution Plan
Fraction plus his Defined Benefit Plan Fraction does not exceed 1.0 for any
Limitation Year beginning prior to January 1, 2000; provided, however, that for
any Limitation Year ending prior to January 1, 1983, the sum of his Defined
Contribution Plan Fraction plus his Defined Benefit Plan Fraction shall not
exceed 1.4; and provided further, that this limitation shall only apply if and
to the extent that the benefits under the Employer’s qualified defined benefit
plan or any other qualified defined contribution plan of the Employer are not
limited so that such sum is not exceeded.
 
 
20

--------------------------------------------------------------------------------

 
(c)           For purposes of this section 8.2, the following special
definitions shall apply:
 
(i)           Annual Addition means the sum of the following amounts allocated
on behalf of a Participant for a Limitation Year:
 
(A)           all contributions by the Employer (including contributions made
under a salary reduction agreement pursuant to sections 401(k), 408(k) or 403(b)
of the Code but not including catch-up election deferred described in section
414(v) of the Code) under any qualified defined contribution plan (other than
this Plan) maintained by the Employer, as well as the Participant’s allocable
share, if any, of any forfeitures under such plans; plus
 
(B)            (I) for Limitation Years that began prior to January 1, 1987, the
lesser of (1) 50% of the Participant’s voluntary nondeductible contributions to
all qualified defined contribution plans maintained by the Employer, or (2) the
amount by which the Participant’s nondeductible voluntary contributions to such
plans exceeds 6% of his Total Compensation; and (II) for Limitation Years that
begin after December 31, 1986, all of the Participant’s voluntary nondeductible
contributions to such plans; plus
 
(C)           all ESOP Contributions and 401(k) Safe Harbor Contributions under
this Plan; plus
 
(D)           except as hereinafter provided in this section 8.2(c)(i), a
portion of the Employer’s Loan Repayment Contributions to the Plan for such
Limitation Year which bears the same proportion to the total amount of the
Employer’s Loan Repayment Contributions for the Limitation Year that the number
of Shares (or the Fair Market Value of property other than Shares) allocated to
the Participant’s Account pursuant to section 7.2 or 8.1, whichever is
applicable, bears to the aggregate number of Shares (or Fair Market Value of
property other than Shares) so allocated to all Participants for such Limitation
Year.
 
(E)           amounts allocated after March 31, 1984 to an individual medical
account (within the meaning of section 415(1) of the Code) which is part of a
pension or annuity plan maintained by the Employer and amounts derived from
contributions paid or accrued after, and in a taxable year ending after,
December 31, 1985 which are attributable to post-retirement medical benefits and
allocated to a separate account of a key employee (within the meaning of section
419A(d)(3) of the Code) under a welfare benefit fund (within the meaning of
section 419(e) of the Code).
 
 
21

--------------------------------------------------------------------------------

 
Notwithstanding section 8.2(c)(i)(D), if, for any Limitation Year, the aggregate
amount of ESOP Contributions allocated to the Accounts of the individuals who
are Highly Compensated Employees for such Limitation Year, when added to such
Highly Compensated Employees’ allocable share of any Loan Repayment
Contributions for such Limitation Year, does not exceed one-third of the total
of all ESOP Contributions and Loan Repayment Contributions for such Limitation
Year, then that portion, if any, of the Loan Repayment Contributions for such
Limitation Year that is applied to the payment of interest on a Share
Acquisition Loan shall not be included as an Annual Addition. In determining
whether more than one-third of the number of Shares or of the amount of money or
property to be allocated under the Plan for a Plan Year beginning before January
1, 1997 would be allocated to the Highly Compensated Employees, any allocation
to be made to the Account of a Family Member of a Highly Compensated Employee
who is either a Five Percent Owner or one of the ten Highly Compensated
Employees with the highest Total Compensation, shall be treated as an allocation
to such Highly Compensated Employee. In no event shall any Financed Shares, any
dividends or other earnings thereon, any proceeds of the sale thereof or any
portion of the value of the foregoing be included as an Annual Addition.
 
(ii)           Employer means Dime Community Bancshares, Inc., and all members
of a controlled group of corporations, as defined in section 414(b) of the Code,
as modified by section 415(h) of the Code, all commonly controlled trades or
businesses, as defined in section 414(c) of the Code, as modified by section
415(h) of the Code, all affiliated service groups, as defined in section 414(m)
of the Code, of which Dime Community Bancshares, Inc. is a member, as well as
any leasing organization, as defined in section 18.8, that employs any person
who is considered an employee under section 18.8 and any other entity that is
required to be aggregated with the Employer pursuant to regulations under
section 414(o) of the Code.
 
(iii)           Defined Benefit Plan Fraction means, for any Participant for any
Limitation Year, a fraction, the numerator of which is the Projected Annual
Benefit (determined as of the end of such Limitation Year) of the Participant
under any qualified defined benefit plans (whether or not terminated) maintained
by the Employer for the current and all prior Limitation Years, and the
denominator of which is as follows: (A) for Limitation Years ending prior to
January 1, 1983, the lesser of (I) the dollar limitation in effect under section
415(b)(1) (A) of the Code for such Limitation Year, or (II) the amount which may
be taken into account under section 415(b)(1)(B) of the Code with respect to
such Participant for such Limitation Year; and (B) in all other cases, the
lesser of (I) (except as provided in section 17.8(b) for a Top Heavy Plan Year)
the product of 1.25 multiplied by the dollar limitation in effect under section
415(b)(1)(A) of the Code for such Limitation Year, or (II) the product of 1.4
multiplied by the amount which may be taken into account under section
415(b)(1)(B) of the Code with respect to such Participant for such Limitation
Year.
 
 
22

--------------------------------------------------------------------------------

 
(iv)           Defined Contribution Plan Fraction means, for any Participant for
any Limitation Year, a fraction (A) the numerator of which is the sum of such
Participant’s Annual Additions (determined as of the end of such Limitation
Year) under this Plan and any other qualified defined contribution plans
(whether or not terminated) maintained by the Employer for the current and all
prior Limitation Years, and (B) the denominator of which is as follows: (I) for
Limitation Years ending prior to January 1, 1983, the sum of the lesser of the
following amounts for such Limitation Year and for each prior Limitation Year
during which such Participant was employed by the Employer: (1) the Maximum
Permissible Amount for such Limitation Year (without regard to section 415(c)(6)
of the Code), or (2) the amount which may be taken into account under section
415(c)(1)(B) of the Code with respect to such Participant for such Limitation
Year; and (II) in all other cases, the sum of the lesser of the following
amounts for such Limitation Year and for each prior Limitation during which such
Participant was employed by the Employer: (1) (except as provided in section
17.8(b) for a Top Heavy Plan Year) the product of 1.25 multiplied by the Maximum
Permissible Amount for such Limitation Year (determined without regard to
section 415(c)(6) of the Code), or (2) the product of 1.4 multiplied by the
amount which may be taken into account under section 415(c)(1)(B) of the Code
(or section 415(c)(7) of the Code, if applicable) with respect to such
Participant for such Limitation Year; provided, however, that the Plan
Administrator may, at his election, adopt the transition rule set forth in
section 415(e)(6) of the Code in making the computation set forth in this
section 8.2(c)(iv). If the sum of a Participant’s Defined Benefit Plan Fraction
and Defined Contribution Plan Fraction exceeded 1.0 as of September 30, 1983,
then such Participant’s Defined Contribution Plan Fraction shall be determined
under regulations to be prescribed by the Secretary of the Treasury so that the
sum of the fractions does not exceed 1.0.
 
(v)           Limitation Year means the calendar year.
 
(vi)           Maximum Permissible Amount means (A) $25,000 (or such higher
amount as may be permitted under section 415(d) of the Code because of cost of
living increases) for Limitation Years beginning prior to January 1, 1983, and
(B) the greater of (I) $30,000, or (II) 25% of the dollar limitation in effect
under section 415(b)(1)(A) of the Code for Limitation Years beginning on or
after January 1, 1983 and prior to January 1, 1994, and (C) the lesser of (I)
$30,000 (or such higher amount as may be permitted under section 415(d) of the
Code because of cost of living increases) or (II) the percentage limitation in
effect under section 415(c)(1)(B) of the Code for Limitation Years beginning on
or after January 1, 1995.
 
(vii)           Projected Annual Benefit means a Participant’s annual retirement
benefit (adjusted to the actuarial equivalent of a straight life annuity if
expressed in a form other than a straight life or qualified joint and survivor
annuity) under any qualified defined benefit plan maintained by the Employer,
whether or not terminated, assuming that the Participant will continue
employment until the later of such Participant’s current age or normal
retirement age under such plan, and that the Participant’s Total Compensation
for the Limitation Year and all other relevant factors used to determine
benefits under such plan will remain constant for all future Limitation Years.
 
 
23

--------------------------------------------------------------------------------

 
(d)           When a Participant’s Annual Addition to this Plan must be reduced
to satisfy the limitations of section 8.2(a) or (b), such reduction shall be
applied to ESOP Contributions and to Shares allocated as a result of a Loan
Repayment Contribution which are included as an Annual Addition in such order as
shall result in the smallest reduction in the number of Shares allocable to the
Participant’s Account. No reduction shall be applied to 401(k) Safe Harbor
Contributions unless and until all other amounts included in the Participant’s
Annual Addition have been reduced to zero. The amount by which any Participant’s
Annual Addition to this Plan is reduced shall be allocated in accordance with
Articles V and VII as a contribution by the Employer in the next succeeding
Limitation Year.
 
(e)           Prior to determining a Participant’s actual Total Compensation for
a Limitation Year, the Employer may determine the limitations under this section
8.2 for a Participant on the basis of a reasonable estimation of the
Participant’s Total Compensation for the Limitation Year that is uniformly
determined for all Participants who are similarly situated. As soon as it is
administratively feasible after the end of the Limitation Year, the limitations
of this section 8.2 shall be determined on the basis of the Participant’s actual
Total Compensation for the Limitation Year.
 
ARTICLE IX
 


 
Vesting
 
Section 9.1                                Vesting.
 
Subject to the provisions of sections 9.2, 9.3 and 14.1(a), the balance credited
to each Employee’s Account shall become vested in accordance with the following
schedule:
 
Period of Service In Years
Vested Percentage
less than 2 years
0%
2 years but less than 3 years
25%
3 years but less than 4 years
50%
4 years but less than 5 years
75%
5 or more years
100%



 
24

--------------------------------------------------------------------------------

 
Section 9.2                                Vesting on Death, Disability
Retirement or Change in Control.
 
(a)           Any previously unvested portion of the remainder of the balance
credited to the Account of a Participant or of a person who is a Former
Participant solely because he is excluded from participation under section
2.1(b) shall become fully vested in him immediately upon attainment of age 65,
or, if earlier, upon the termination of his participation by reason of death,
Disability, Retirement or upon the occurrence of a Change in Control of the
Employer.
 
(b)           Each Participant who is employed at the Gates Avenue branch on
November 5, 1999, and each person who is a Former Participant solely because he
is excluded from participation under section 2.1 (b) and who is employed at the
Gates Avenue branch on November 5, 1999, shall be fully vested in his account on
November 5, 1999 if his employment with any Affiliated Employer is terminated on
November 5, 1999, as a result of the sale of the assets and liabilities of the
November 5, 1999 effective on such date.
 
Section 9.3                                Vesting of 401(k) Safe Harbor
Contribution Account.
 
Notwithstanding anything contained in the Plan to the contrary, the entire
balance credited to a Participant’s 401(k) Safe Harbor Contribution Account
shall be 100% vested without regard to his Period of Service.
 
Section 9.4                                Forfeitures on Termination of
Employment.
 
Upon the termination of employment of a Participant or Former Participant for
any reason other than death, Disability, Retirement, that portion of the balance
credited to his Account which is not vested at the date of such termination
shall be forfeited as of the last Valuation Date for the Plan Year in which such
termination of employment occurs. The proceeds of such forfeitures, less
amounts, if any, required to be credited because of re-employment pursuant to
section 9.5, shall be treated as Forfeitures and shall be disposed of as
provided in section 9.6.
 
Section 9.5                                Amounts Credited Upon Re-Employment.
 
If an Employee forfeited any amount of the balance credited to his Account upon
his termination of employment with the Employer, and is re-employed prior to the
occurrence of a Period of Severance of five years, then:
 
(i)           an amount equal to the Fair Market Value of the Shares forfeited,
determined as of the date of forfeiture; and
 
(ii)           the amount credited to his General Investment Account that was
forfeited, determined as of the date of forfeiture;
 
shall be credited back to his Account from the proceeds of forfeitures which are
redeemed pursuant to section 9.3 during the Plan Year in which he is
re-employed, unless such proceeds are insufficient, in which case, the Employer
shall make an additional contribution in the amount of such deficiency.
 
 
25

--------------------------------------------------------------------------------

 
Section 9.6                                Allocation of Forfeitures.
 
Any Forfeitures that occur during a Plan Year shall be used to reduce the
contributions required of the Employer under the Plan and shall be treated as
Loan Repayment Contributions and ESOP Contributions in the proportions
designated by the Committee in accordance with Article V.
 
ARTICLE X
 


 
The Trust Fund
 
Section 10.1                                The Trust Fund.
 
The Trust Fund shall be held and invested under the Trust Agreement with the
Trustee. The provisions of the Trust Agreement shall vest such powers in the
Trustee as to investment, control and disbursement of the Trust Fund, and such
other provisions not inconsistent with the Plan, including provision for the
appointment of one or more “investment managers” within the meaning of section
3(38) of ERISA to manage and control (including acquiring and disposing of) all
or any of the assets of the Trust Fund, as the Board may from time to time
authorize. Except as required by ERISA, no bond or other security shall be
required of any Trustee at any time in office.
 
Section 10.2                                Investments.
 
Except to the extent provided to the contrary in section 10.3, the Trust Fund
shall be invested in:
 
(i)           Shares;
 
(ii)           such Investment Funds as may be established from time to time by
the Committee; and
 
(iii)           such other investments as may be permitted under the Trust
Agreement;
 
in such proportions as shall be determined by the Committee or, if so provided
under the Trust Agreement, as directed by one or more investment managers or by
the Trustee, in its discretion; provided, however, that the investments of the
Trust Fund shall consist primarily of Shares. Notwithstanding the immediately
preceding sentence, the Trustee may temporarily invest the Trust Fund in
short-term obligations of, or guaranteed by, the United States Government or an
agency thereof, or may retain uninvested, or sell investments to provide,
amounts of cash required for purposes of the Plan.
 
 
26

--------------------------------------------------------------------------------

 
Section 10.3                                Distributions for Diversification of
Investments.
 
(a)           Notwithstanding section 10.2, each Qualified Participant may:
 
(i)           during the first 90 days of each of the first five Plan Years to
begin after the Plan Year in which he first becomes a Qualified Participant,
elect that such percentage of the balance credited to his Account as he may
specify, but in no event more than 25% of the balance credited to his Account,
be either distributed to him pursuant to this section 10.3(a)(i) or transferred
to The Dime Savings Bank of Williamsburgh 401(k) Savings Plan in RSI Retirement
Trust to the extent permitted by such plan, no later than 90 days after the last
day that such election may be made; and
 
(ii)           during the first 90 days of the sixth Plan Year to begin after
the Plan Year in which he first becomes a Qualified Participant or of any Plan
Year thereafter, elect that such percentage of the balance credited to his
Account as he may specify, but in no event more than 50% of the balance credited
to his Account, be either distributed to him pursuant to this section
10.3(a)(ii) or transferred to The Dime Savings Bank of Williamsburgh 401(k)
Savings Plan in RSI Retirement Trust to the extent permitted by such plan, no
later than 90 days after the last day that such election may be made.
 
For purposes of an election under this section 10.3, the balance credited to a
Participant’s Account shall be the balance credited to his Account determined as
of the last Valuation Date to occur in the Plan Year immediately preceding the
Plan Year in which such election is made and the 25% and 50% limitations shall
apply to such balance after adjustment for all amounts previously distributed or
transferred to The Dime Savings Bank of Williamsburgh 401(k) Savings Plan in RSI
Retirement Trust under this Section 10.3.
 
(b)           An election made under section 10.3(a) shall be made in writing,
in the form and manner prescribed by the Plan Administrator, and shall be filed
with the Plan Administrator during the election period specified in section
10.3(a). As soon as is practicable, and in no case later than 90 days following
the end of the election period during which such election is made, the Plan
Administrator shall take such actions as are necessary to cause the specified
percentage of the balance credited to the Account of the Qualified Participant
making the election to be distributed to such Qualified Participant.
 
(c)           An election made under section 10.3(a) may be changed or revoked
at any time during the election period described in section 10.3(a) during which
it is initially made. In no event, however, shall any election under this
section 10.3 result in more than 25% of the balance credited to the
Participant’s Account being distributed to the Participant or transferred to The
Dime Savings Bank of Williamsburgh 401(k) Savings Plan in RSI Retirement Trust,
if such election is made during a Plan Year to which section 10.3(a)(i) applies,
or result in more than 50% of the balance distributed to the Participant or
transferred to The Dime Savings Bank of Williamsburgh 401(k) Savings Plan in RSI
Retirement Trust, if such election is made during the Plan Year to which section
10.3(a)(ii) applies or thereafter.
 
 
27

--------------------------------------------------------------------------------

 
Section 10.4                                Use of Commingled Trust Funds.
 
Subject to the provisions of the Trust Agreement, amounts held in the Trust Fund
may be invested in:
 
(a)           any commingled or group trust fund described in section 401(a) of
the Code and exempt under section 501(a) of the Code; or
 
(b)           any common trust fund exempt under section 584 of the Code
maintained exclusively for the collective investment of the assets of trusts
that are exempt under section 501(a) of the Code;
 
provided that the trustee of such commingled, group or common trust fund is a
bank or trust company.
 
Section 10.5                                Management and Control of Assets.
 
All assets of the Plan shall be held by the Trustee in trust for the exclusive
benefit of Participants, Former Participants and their Beneficiaries. No part of
the corpus or income of the Trust Fund shall be used for, or diverted to,
purposes other than for the exclusive benefit of Participants, Former
Participants and their Beneficiaries, and for defraying reasonable
administrative expenses of the Plan and Trust Fund. No person shall have any
interest in or right to any part of the earnings of the Trust Fund, or any
rights in, to or under the Trust Fund or any part of its assets, except to the
extent expressly provided in the Plan.
 
ARTICLE XI
 


 
Valuation of Interests in the Trust Fund
 
Section 11.1                                Establishment of Investment
Accounts.
 
The Plan Administrator shall establish, or cause to be established, for each
person for whom an Account is maintained a Share Investment Account and a
General Investment Account. Such Share Investment Accounts and General
Investment Accounts shall be maintained in accordance with this Article XI.
 
Section 11.2                                Share Investment Accounts.
 
The Share Investment Account established for a person in accordance with section
11.l shall be credited with: (a) all Shares allocated to such person’s Account;
(b) all Shares purchased with amounts of money or property allocated to such
person’s Account; (c) all dividends paid in the form of Shares with respect to
Shares credited to his Account; and (d) all Shares purchased with amounts
credited to such person’s General Investment Account. Such Share Investment
Account shall be charged with all Shares that are sold or exchanged to acquire
other investments or to provide cash and with all Shares that are distributed in
kind.
 
 
28

--------------------------------------------------------------------------------

 
Section 11.3                                General Investment Accounts.
 
The General Investment Account that is established for a person in accordance
with section 11.1 shall be credited with: (a) all amounts, other than Shares,
allocated to such person’s Account; (b) all dividends paid in a form other than
Shares with respect to Shares credited to such person’s Share Investment
Account; (c) the proceeds of any sale of Shares credited to such person’s Share
Investment Account; and (d) any earnings attributable to amounts credited to
such person’s General Investment Account. Such General Investment Account shall
be charged with all amounts credited thereto that are applied to the purchase of
Shares, any losses or depreciation attributable to amounts credited thereto, any
expenses allocable thereto and any distributions of amounts credited thereto.
 
Section 11.4                                Valuation of Investment Accounts.
 
(a)           The Plan Administrator shall determine, or cause to be determined,
the aggregate value of each person’s Share Investment Account as of each
Valuation Date by multiplying the number of Shares credited to such Share
Investment Account on such Valuation Date by the Fair Market Value of a Share on
such Valuation Date.
 
(b)           As of each Valuation Date, the Accounts of each Participant shall
be separately adjusted to reflect their proportionate share of any appreciation
or depreciation in the fair market value of the Investment Funds, any income
earned by the Investment Funds and any expenses incurred by the Investment
Funds, as well as any contributions, withdrawals or distributions and investment
transfers not posted as of the last Valuation Date.
 
Section 11.5                                Annual Statements.
 
There shall be furnished, by mail or otherwise, at least once in each Plan Year
to each person who would then be entitled to receive all or part of the balance
credited to any Account if the Plan were then terminated, a statement of his
interest in the Plan as of such date as shall be selected by the Plan
Administrator, which statement shall be deemed to have been accepted as correct
and be binding on such person unless the Plan Administrator receives written
notice to the contrary within 30 days after the statement is mailed or furnished
to such person.
 
ARTICLE XII
 


 
Shares
 
Section 12.1                                Specific Allocation of Shares.
 
All Shares purchased under the Plan shall be specifically allocated to the Share
Investment Accounts of Participants, Former Participants and their Beneficiaries
in accordance with section 11.2, with the exception of Financed Shares, which
shall be allocated to the Loan Repayment Account.
 
 
29

--------------------------------------------------------------------------------

 
Section 12.2                                Dividends.
 
(a)           Subject to Article XIX, dividends paid with respect to Shares held
under the Plan shall be credited to the Loan Repayment Account, if paid with
respect to Financed Shares. Such dividends shall be: (i) applied to the payment
of principal and accrued interest with respect to any Share Acquisition Loan, if
paid in cash; or (ii) held in the Loan Repayment Account as Financed Shares for
release in accordance with section 6.4, if paid in the form of Shares.
 
(b)           Dividends paid with respect to Shares allocated to a person’s
Share Investment Account shall be credited to such person’s Share Investment
Account. Cash dividends credited to a person’s General Investment Account shall
be, at the direction of the Board, either: (i) held in such General Investment
Account and invested in accordance with sections 10.2 and 11.3; (ii) distributed
immediately to such person; (iii) distributed to such person within 90 days of
the close of the Plan Year in which such dividends were paid; (iv) in the case
of dividends paid after December 31, 2002, if such person is 100% vested and at
the election of such person, either distributed to him as provided in section
12.2(b)(iii) or retained in his Account and reinvested in Shares; or (v) used to
make payments of principal or interest on a Share Acquisition Loan; provided,
however, that the Fair Market Value of Financed Shares released from the Loan
Repayment Account equals or exceeds the amount of the dividend.
 
Section 12.3                                Voting Rights.
 
(a)           Each person shall direct the manner in which all voting rights
appurtenant to Shares allocated to his Share Investment Account will be
exercised, provided that such Shares were allocated to his Share Investment
Account as of the applicable record date. Such a direction shall be given by
completing and filing with the inspector of elections, the Trustee or such other
person who shall be independent of the Employer as the Committee shall
designate, at least 10 days prior to the date of the meeting of holders of
Shares at which such voting rights will be exercised, a written direction in the
form and manner prescribed by the Committee. The inspector of elections, the
Trustee or such other person designated by the Committee shall tabulate the
directions given on a strictly confidential basis, and shall provide the
Committee with only the final results of the tabulation. The final results of
the tabulation shall be followed by the Committee in directing the Trustee as to
the manner in which such voting rights shall be exercised. The Plan
Administrator shall make a reasonable effort to furnish, or cause to be
furnished, to each person for whom a Share Investment Account is maintained all
annual reports, proxy materials and other information known by the Plan
Administrator to have been furnished by the issuer of the Shares, or by any
solicitor of proxies, to the holders of Shares.
 
(b)           To the extent that any person shall fail to give instructions with
respect to the exercise of voting rights appurtenant to Shares allocated to his
Share Investment Account:
 
 
30

--------------------------------------------------------------------------------

 
(i)           the Trustee shall, with respect to each matter to be voted upon:
(A) cast a number of affirmative votes equal to the product of (I) the number of
allocated Shares for which no written instructions have been given, multiplied
by (II) a fraction, the numerator of which is the number of allocated Shares for
which affirmative votes will be cast in accordance with written instructions
given as provided in section 12.3(a) and the denominator of which is the
aggregate number of affirmative and negative votes which will be cast in
accordance with written instructions given as aforesaid, and (B) cast a number
of negative votes equal to the excess (if any) of (I) the number of allocated
Shares for which no written instructions have been given over (II) the number of
affirmative votes being cast with respect to such allocated Shares pursuant to
section 12.3(b)(i)(A); or
 
(ii)           if the Trustee shall determine that it may not, consistent with
its fiduciary duties, vote the allocated Shares for which no written
instructions have been given in the manner described in section 12.3(b)(i), it
shall vote such Shares in such manner as it, in its discretion, may determine to
be in the best interests of the persons to whose Share Investment Accounts such
Shares have been allocated.
 
(c)           i)           The voting rights appurtenant to Financed Shares
shall be exercised as follows with respect to each matter as to which holders of
Shares may vote:
 
(A)           a number of votes equal to the product of (I) the total number of
votes appurtenant to Financed Shares allocated to the Loan Repayment Account on
the applicable record date; multiplied by (II) a fraction, the numerator of
which is the total number of affirmative votes cast by Participants, Former
Participants and the Beneficiaries of deceased Former Participants with respect
to such matter pursuant to section 12.3(a) and the denominator of which is the
total number of affirmative and negative votes cast by Participants, Former
Participants and the Beneficiaries of deceased Former Participants, shall be
cast in the affirmative; and
 
(B)           a number of votes equal to the excess of (I) the total number of
votes appurtenant to Financed Shares allocated to the Loan Repayment Account on
the applicable record date, over (II) the number of affirmative votes cast
pursuant to section 12.3(c)(i)(A) shall be cast in the negative.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(i) shall be applied separately with respect to each class
of Shares.
 
(ii)           If voting rights are to be exercised with respect to Financed
Shares as provided in section 12.3(c)(i)(A) and (B) at a time when there are no
Shares allocated to the Share Investment Accounts of Participants, Former
Participants and the Beneficiaries of deceased Former Participants, then the
voting rights appurtenant to Financed Shares shall be exercised as follows with
respect to each matter as to which holders of Shares may vote:
 
 
31

--------------------------------------------------------------------------------

 
(A)           Each person who is a Participant on the applicable record date and
who was a Participant on the last day of the Plan Year ending on or immediately
prior to such record date will be granted a number of votes equal to the
quotient, rounded to the nearest integral number, of (I) such Participant’s
Allocation Compensation for the Plan Year ending on or immediately prior to such
record date (or for the portion of such Plan Year during which he was a
Participant); divided by (II) $1,000.00; and
 
(B)           a number of votes equal to the product of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the applicable record
date; multiplied by (II) a fraction, the numerator of which is the total number
of votes that are cast in the affirmative with respect to such matter pursuant
to section 12.3(c)(ii)(A) and the denominator of which is the total number of
votes that are cast either in the affirmative or in the negative with respect to
such matter pursuant to section 12.3(c)(ii)(A), shall be cast in the
affirmative; and
 
(C)           a number of votes equal to the excess of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the applicable record
date, over (II) the number of affirmative votes cast with respect to such matter
pursuant to section 12.3(c)(ii)(B), shall be cast in the negative.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(ii) shall be applied separately with respect to each class
of Shares.
 
(d)           Each such person shall, for purposes of this section 12.3, be
deemed a “named fiduciary” within the meaning of section 402(a)(2) of ERISA.
 
Section 12.4                                Tender Offers.
 
(a)           Each person shall direct whether Shares allocated to his Share
Investment Account will be delivered in response to any Tender Offer. Such a
direction shall be given by completing and filing with the Trustee or such other
person who shall be independent of the Employer as the Committee shall
designate, at least 10 days prior to the latest date for exercising a right to
deliver Shares pursuant to such Tender Offer, a written direction in the form
and manner prescribed by the Committee. The Trustee or other person designated
by the Committee shall tabulate the directions given on a strictly confidential
basis, and shall provide the Committee with only the final results of the
tabulation. The final results of the tabulation shall be followed by the
Committee in directing the number of Shares to be delivered. The Plan
Administrator shall make a reasonable effort to furnish, or cause to be
furnished, to each person for whom a Share Investment Account is maintained, all
information known by the Plan Administrator to have been furnished by the issuer
or by or on behalf of any person making such Tender Offer, to the holders of
Shares in connection with such Tender Offer.
 
 
32

--------------------------------------------------------------------------------

 
(b)           To the extent that any person shall fail to give instructions with
respect to Shares allocated to his Share Investment Account:
 
(i)           the Trustee shall (A) tender or otherwise offer for purchase,
exchange or redemption a number of such Shares equal to the product of (I) the
number of allocated Shares for which no written instructions have been given,
multiplied by (II) a fraction, the numerator of which is the number of allocated
Shares tendered or otherwise offered for purchase, exchange or redemption in
accordance with written instructions given as provided in section 12.4(a) and
the denominator of which is the aggregate number of allocated Shares for which
written instructions have been given as aforesaid, and (B) withhold a number of
Shares equal to the excess (if any) of (I) the number of allocated Shares for
which no written instructions have been given over (II) the number of Shares
being tendered or otherwise offered pursuant to section 12.4(b)(i)(A); or
 
(ii)           if the Trustee shall determine that it may not, consistent with
its fiduciary duties, exercise the tender or other rights appurtenant to
allocated Shares for which no written instructions have been given in the manner
described in section 12.4(b)(i), it shall tender, or otherwise offer, or
withhold such Shares in such manner as it, in its discretion, may determine to
be in the best interests of the persons to whose Share Investment Accounts such
Shares have been allocated.
 
(c)           In the case of any Tender Offer, any Financed Shares held in the
Loan Repayment Account shall be dealt with as follows:
 
(i)           If such Tender Offer occurs at a time when there are no Shares
allocated to the Share Investment Accounts of Participants, Former Participants
and the Beneficiaries of deceased Former Participants, then the disposition of
the Financed Shares shall be determined as follows:
 
(A)           each person who is a Participant on the applicable record date and
who was a Participant on the last day of the Plan Year ending on or immediately
prior to such record date will be granted a number of tender rights equal to the
quotient, rounded to the nearest integral number, of (I) such Participant’s
Allocation Compensation for the Plan Year ending on or immediately prior to such
record date (or for the portion of such Plan Year during which he was a
Participant), divided by (II) $1,000.00; and
 
(B)           on the last day for delivering Shares or otherwise responding to
such Tender Offer, a number of Shares equal to the product of (I) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day of the effective period of such Tender Offer; multiplied by (II) a fraction,
the numerator of which is the total number of tender rights exercised in favor
of the delivery of Shares in response to the Tender Offer pursuant to section
12.4(c)(i)(A) and the denominator of which is the total number of tender rights
that are exercisable in response to the Tender Offer pursuant to section
12.4(c)(i)(A), shall be delivered in response to the Tender Offer; and
 
 
33

--------------------------------------------------------------------------------

 
(C)           a number of Shares equal to the excess of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the last day of the
effective period of such Tender Offer; over (II) the number of Shares to be
delivered in response to the Tender Offer pursuant to section 12.4(c)(i)(B),
shall be withheld from delivery.
 
(ii)           If such Tender Offer occurs at a time when the voting rights
appurtenant to such Financed Shares are to be exercised in accordance with
section 12.3(c)(i), then:
 
(A)           on the last day for delivering Shares or otherwise responding to
such Tender Offer, a number of Financed Shares equal to the product of (I) the
total number of Financed Shares allocated to the Loan Repayment Account on the
last day of the effective period of such Tender Offer; multiplied by (II) a
fraction, the numerator of which is the total number of Shares delivered from
the Share Investment Accounts of Participants, Former Participants and the
Beneficiaries of deceased Former Participants in response to such Tender Offer
pursuant to section 12.4(a), and the denominator of which is the total number of
Shares allocated to the Share Investment Accounts of Participants, Former
Participants and Beneficiaries of deceased Former Participants immediately prior
to the last day for delivering Shares or otherwise responding to such Tender
Offer, shall be delivered; and
 
(B)           a number of Financed Shares equal to the excess of (I) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day for delivering Shares or otherwise responding to such Tender Offer; over
(II) the number of Financed Shares to be delivered pursuant to section
12.4(c)(ii)(A), shall be withheld from delivery.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.4(c) shall be applied separately with respect to each class of
Shares.
 
(d)           Each such person shall, for purposes of this section 12.4, be
deemed a “named fiduciary” within the meaning of section 402(a)(2) of ERISA.
 
 
34

--------------------------------------------------------------------------------

 
ARTICLE XIII
 


 
Payment of Benefits
 
Section 13.1                                In General.
 
The balance credited to a Participant’s or Former Participant’s Account under
the Plan shall be paid only at the times, to the extent, in the manner and to
the persons provided in this Article XIII.
 
Section 13.2                                Designation of Beneficiaries.
 
(a)           Subject to section 13.2(b), any person entitled to a benefit under
the Plan may designate a Beneficiary to receive any amount to which he is
entitled that remains undistributed on the date of his death. Such person shall
designate his Beneficiary (and may change or revoke any such designation) in
writing in the form and manner prescribed by the Plan Administrator. Such
designation, and any change or revocation thereof, shall be effective only if
received by the Plan Administrator prior to such person’s death and shall become
irrevocable upon such person’s death.
 
(b)           A Participant or Former Participant who is married shall
automatically be deemed to have designated his spouse as his Beneficiary,
unless, prior to the time such designation would, under section 13.2(a), become
irrevocable:
 
(i)           the Participant or Former Participant designates an additional or
a different Beneficiary in accordance with this section 13.2; and
 
(ii)            (1) the spouse of such Participant or Former Participant
consents to such designation in a writing that acknowledges the effect of such
consent and is witnessed by a Plan representative or a notary public; or (B) the
spouse of such Participant or Former Participant has previously consented to
such designation by signing a written waiver of any right to consent to any
designation made by the Participant or Former Participant, and such waiver
acknowledged the effect of the waiver and was witnessed by a Plan representative
or a notary public; or (C) it is established to the satisfaction of a Plan
representative that the consent required under section 13.2(b)(ii)(A) may not be
obtained because such spouse cannot be located or because of other circumstances
permitted under regulations issued by the Secretary of the Treasury.
 
(c)           In the event that a Beneficiary entitled to payments hereunder
shall die after the death of the person who designated him but prior to
receiving payment of his entire interest in the Account of the person who
designated him, then such Beneficiary’s interest in the Account of such person,
or any unpaid balance thereof, shall be paid as provided in section 13.3 to the
Beneficiary who has been designated by the deceased Beneficiary, or if there is
none, to the executor or administrator of the estate of such deceased
Beneficiary, or if no such executor or administrator is appointed within such
time as the Plan Administrator, in his sole discretion, shall deem reasonable,
to such one or more of the spouse and descendants and blood relatives of such
deceased Beneficiary as the Plan Administrator may select. If a person entitled
to a bene fit under the Plan and any of the Beneficiaries designated by him
shall die in such circumstances that there shall be substantial doubt as to
which of them shall have been the first to die, for all purposes of the Plan,
the person who made the Beneficiary designation shall be deemed to have survived
such Beneficiary.
 
 
35

--------------------------------------------------------------------------------

 
(d)           If no Beneficiary survives the person entitled to the benefit
under the Plan or if no Beneficiary has been designated by such person, such
benefit shall be paid to the executor or administrator of the estate of such
person, or if no such executor or administrator is appointed within such time as
the Plan Administrator, in his sole discretion, shall deem reasonable, to such
one or more of the spouse and descendants and blood relatives of such deceased
person as the Plan Administrator may select.
 
Section 13.3                                Distributions to Participants and
Former Participants.
 
(a)           (i)           The vested portion of the balance credited to a
Participant’s or a Former Participant’s Account shall be distributed to him
commencing as of the last Valuation Date to occur in the Plan Year in which the
Participant or Former Participant terminates employment with the Employer or
attains age 65, whichever is later, unless the Participant or Former Participant
elects otherwise pursuant to section 13.3(a)(ii), and the payment, or first in a
series of payments, is actually made within sixty (60) days following such
Valuation Date; provided, however, that required minimum distributions shall be
made earlier in accordance with section 13.5; and provided, further, that if
termination of employment occurs prior to January 1, 1999 and the total vested
balance credited to his Account at termination of employment is $3,500 or less,
or if termination of employment occurs after December 31, 1998 and the total
vested balance credited to his Account at termination of employment is $5,000
(or such higher amount as may be prescribed by law) or less, or if termination
of employment occurs on or after March 28, 2005 and the total vested balance
credited to his Account at termination of employment is $1,000 or less, his
entire vested interest in his Account shall be paid to him in a single lump sum
as soon as practicable after termination of employment.
 
(ii)           A Participant or Former Participant may, upon request on a form
provided by the Plan Administrator and filed with the Plan Administrator not
later than 15 days prior to the date on which his employment with the Employer
terminates, elect that his vested interest in his Account be paid commencing as
of any earlier or later Valuation Date after his termination of employment, but
in no event later than the last Valuation Date to occur in the calendar year in
which the Participant or Former Participant attains age 70½, in which case the
payment, or first in a series of payments, shall be made within three months
following such Valuation Date.
 
(b)           (i)           Subject to section 13.3(b)(ii), the vested portion
of the balance credited to the Account of a Participant or Former Participant
will be paid to him, commencing as of the Valuation Date determined under
section 13.3(a), in substantially equal annual installments over a fixed period
equal to the greater of:
 
 
36

--------------------------------------------------------------------------------

 
(A)           five years; or
 
(B)           if the vested portion of the balance credited to the Account of
the Participant or Former Participant, determined as of the Valuation Date
determined under section 13.3(a), is greater than $500,000 (or such larger
amount as may be prescribed by the Secretary of the Treasury, pursuant to
section 409(o) of the Code), the sum of five years plus the lesser of (I) five
additional years; or (II) one additional year for each $100,000 (or fraction
thereof) by which the vested portion of the balance credited to the
Participant’s or Former Participant’s Account exceeds $500,000 (or such larger
amount as may be prescribed by the Secretary of the Treasury pursuant to section
409(o) of the Code).
 
(ii)           A Participant or Former Participant may, upon request on a form
provided by the Plan Administrator and filed with the Plan Administrator not
later than 15 days prior to the date on which his employment terminates, elect
that the vested portion of the balance credited to his Account be paid,
commencing as of the Valuation Date determined under section 13.3(a):
 
(A)           in substantially equal annual installments over a fixed period not
to exceed the lesser of (I) 10 years, or (II) the life expectancy of the
Participant or Former Participant, or, if his Beneficiary is a Designated
Beneficiary, the joint life and last survivor expectancy of the Participant or
Former Participant and his Designated Beneficiary (determined before January 1,
2002 under Tables V and VI of section 1.72-9 of the Income Tax Regulations,
using their respective attained ages as of their birthdays in the calendar year
that includes the Valuation Date as of which the first payment is made, and
after December 31, 2001 under the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations using the Participant’s age as of the
Participant’s birthday in such calendar year or, if the Participant’s sole
Designated Beneficiary is a surviving spouse who is more than 10 years younger
than the Participant, the under the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in such
calendar year); Or
 
(B)           subject to section 13.4, in a lump sum payment.
 
(c)           If any person entitled to a benefit under the Plan dies before his
entire benefit has been distributed to him, then the remainder of such benefit
shall be paid to the Beneficiary designated by him under section 13.2 either:
 
(i)           in a lump sum distribution as of the Valuation Date next following
the date of his death, and the amount thereof shall be based upon the vested
portion of the balance credited to his Account as of such Valuation Date; or
 
 
37

--------------------------------------------------------------------------------

 
(ii)           if, prior to the death of the Participant or Former Participant
whose vested Account is being distributed, an election pursuant to section
13.3(b)(ii)(B) is in effect for him, in a lump sum distribution as of the
Valuation Date specified in such election, or, if earlier, as of the latest
Valuation Date that would permit payment to be made within five years after the
Participant’s or Former Participant’s death, and the amount thereof shall be
based upon the vested portion of the balance credited to his Account as of such
Valuation Date; or
 
(iii)           if, prior to the death of the Participant or Former Participant
whose vested Account is being distributed, an election pursuant to section
13.3(b)(ii)(A) is in effect for him:
 
(A)           over the period and at the times set forth in such election, if
distribution has begun prior to the Participant’s or Former Participant’s death;
or
 
(B)           commencing at the time set forth in such election and over the
period set forth in such election (or, if less, over a period equal to the life
expectancy of the Beneficiary of the deceased Participant or Former
Participant), if the deceased Participant’s or Former Participant’s spouse is
his Beneficiary and distribution has not begun prior to the deceased
Participant’s or Former Participant’s death; or
 
(C)           commencing on the date specified in such election (or, if earlier,
the last Valuation Date that will permit payment to begin within one year after
the deceased Participant’s or Former Participant’s death) and over the period
set forth in such election (or, if less, over a period equal to the life
expectancy of the Beneficiary of the deceased Participant or Former
Participant), if the deceased Participant’s or Former Participant’s Beneficiary
is a natural person other than his spouse and distribution has not begun prior
to the deceased Participant’s or Former Participant’s death;
 
and the amount thereof shall be based upon the vested portion of the balance
credited to his Account as of the Valuation Dates as of which payments are
determined; or
 
(iv)           upon written application of the Beneficiary made in such form and
manner as the Plan Administrator may prescribe, at another time or in another
manner permitted under section 13.3(a) or (b), subject to the following
limitations:
 
(A)           (I) If such Beneficiary is a Designated Beneficiary other than the
spouse of the deceased Participant or Former Participant whose vested Account is
being distributed, a distribution that commences within one year after such
deceased Participant’s or Former Participant’s death shall be made over a fixed
period that does not exceed the life expectancy of such Beneficiary when
distribution commences.
 
 
38

--------------------------------------------------------------------------------

 
(II)           If such Designated Beneficiary is the spouse of the deceased
Participant or Former Participant whose vested Account is being distributed, a
distribution that commences no later than the later of:  (1) the date on which
the deceased Participant or Former Participant would have attained age 70½ had
he lived; or (2) the first anniversary of the death of such deceased Participant
or Former Participant; shall be made over a fixed period that does not exceed
the life expectancy of such Designated Beneficiary when distribution commences.
 
(III)           In all other cases where the spouse of the deceased Participant
or Former Participant whose vested Account is being distributed is not the
Beneficiary, payment must be completed within five years after the death of such
deceased Participant or Former Participant.
 
(B)           In cases where distribution has commenced prior to the death of
the deceased Participant or Former Participant whose vested Account is being
distributed, distribution must be completed as least as rapidly as under the
method in effect prior to such deceased Participant’s or Former Participant’s
death.
 
The determination whether a Beneficiary is a Designated Beneficiary and whether
a Designated Beneficiary is a surviving spouse shall be made not later than
September 30th of the calendar year following the calendar year in which the
Employee dies. For purposes of computing payments in years prior to 2002, life
expectancy shall be determined using Table V of section 1.72-9 of the Income Tax
Regulations based on the Beneficiary’s attained age in the year of the first
payment. For purposes of computing payments in years after 2002, payments for
calendar years that begin during the lifetime of a surviving spouse who is a
Designated Beneficiary shall be determined using the Single Life Table set forth
in section 1.401(a)(9)-9 of the Income Tax Regulations based on the spouse’s
attain age in such year and payments for subsequent calendar years shall be
determined using the Single Life Table set forth in section 1.401(a)(9)-9 of the
Income Tax Regulations based on the spouse’s attain age in the year of
death.  For purposes of computing payments in years after 2001, payments to a
Designated Beneficiary other than surviving spouse shall be determined using the
Single Life Table set forth in section 1.401(a)(9)-9 of the Income Tax
Regulations based on the Designated Beneficiary’s attain age in the year of the
Employee’s death.
 
Section 13.4                                Manner of Payment.
 
(a)           Subject to section 13.4(b), payments of distributions made
pursuant to section 13.3 or section 13.5 shall be paid, in accordance with the
written direction of the person requesting the payment, in whole Shares, in
cash, or in a combination of cash and whole Shares. Such written direction shall
be given in such form and manner as the Plan Administrator may prescribe. If no
such direction is given, then payment shall be made in the maximum number of
whole Shares that may be acquired with the amount of the payment, plus, if
necessary, an amount of money equal to any remaining amount of the payment that
is less than the Fair Market Value of a whole Share.
 
 
39

--------------------------------------------------------------------------------

 
(b)           No distribution of a lump sum payment shall be made in cash to the
extent that the making of such distribution, when combined with all other
distributions to be made in cash as of the same Valuation Date, would require
the sale of Shares constituting 1% or more of all outstanding Shares; provided,
however, that this section 13.4(b) shall not apply to or in respect of a
Participant or Former Participant:
 
(i)           following such Participant’s or Former Participant’s termination
of employment with the Employer on account of his Retirement or Disability; or
 
(ii)           following such Participant’s or Former Participant’s 65th
birthday; or
 
(iii)           following the death of such Participant or Former Participant.
 
Section 13.5                                Minimum Required Distributions.
 
(a)           Required minimum distributions of a Participant’s or Former
Participant’s Account shall commence no later than:
 
(i)           if the Participant or Former Participant attained age 70½ prior to
January 1, 1988 and was not a Five Percent Owner at any time during the Plan
Year ending in the calendar year in which he attained age 70½, during any of the
four preceding Plan Years or during any subsequent years, the later of (A) the
calendar year in which he attains or attained age 70½ or (B) the calendar year
in which he terminates employment with the Employer; or
 
(ii)           if the Participant or Former Participant attained age 70½ prior
to January 1, 1988 and is or was a Five Percent Owner at any time during the
Plan Year ending in the calendar year in which he attained age 70½, or during
any of the four preceding Plan Years or during any subsequent years, the later
of (A) the calendar year in which he attains age 70½ or (B) the calendar year in
which he first becomes a Five Percent Owner; or
 
(iii)           if the Participant or Former Participant attains age 70½ after
December 31, 1987 and before January 1, 1997, in all other cases, the calendar
year in which the Participant or Former Participant attains age 70½; or
 
(iv)           if the Participant or Former Participant attains age 70½ after
December 31, 1998 and was not a Five Percent Owner at any time during the Plan
Year ending in the calendar year in which he attained age 70½, during any of the
four preceding Plan Years or during any subsequent years, the later of (A) the
calendar year in which he attains or attained age 70½ or (B) the calendar year
in which he terminates employment with the Employer and all Affiliated
Employers; or
 
 
40

--------------------------------------------------------------------------------

 
(v)           if the Participant or Former Participant attains age 70½ after
December 31, 1998 and is or was a Five Percent Owner at any time during the Plan
Year ending in the calendar year in which he attained age 70½, during any of the
four preceding Plan Years or during any subsequent years, the later of (A) the
calendar year in which he attains age 70½ or (B) the calendar year in which he
first becomes a Five Percent Owner;
 
provided, however, that any Participant who is employed by an Employer after
December 31, 1996 may elect not to receive, or to discontinue receiving, such
required minimum distributions until April 1 of the year following the year in
which such Participant terminates employment or is or becomes a Five Percent
Owner, whichever is earlier.
 
(b)           The required minimum distributions contemplated by section 13.5(a)
shall be made as follows:
 
(i)           The minimum required distribution to be made for the calendar year
for which the first minimum distribution is required shall be no later than
April 1st of the immediately following calendar year and shall be equal to the
quotient obtained by dividing (A) the vested balance credited to the
Participant’s or Former Participant’s Account as of the last Valuation Date to
occur in the calendar year immediately preceding the calendar year in which the
first minimum distribution is required (adjusted to account for any additions
thereto or subtractions therefrom after such Valuation Date but on or before
December 31st of such calendar year); by (B) the Participant’s or Former
Participant’s life expectancy (or, if his Beneficiary is a natural person, the
joint life and last survivor expectancy of him and his Beneficiary); and
 
(ii)           the minimum required distribution to be made for each calendar
year following the calendar year for which the first minimum distribution is
required shall be made no later than December 31st of the calendar year for
which the distribution is required and shall be equal to the quotient obtained
by dividing (A) the vested balance credited to the Participant’s or Former
Participant’s Account as of the last Valuation Date to occur in the calendar
year prior to the calendar year for which the distribution is required (adjusted
to account for any additions thereto or subtractions therefrom after such
Valuation Date but on or before December 31st of such calendar year and, in the
case of the distribution for the calendar year immediately following the
calendar year for which the first minimum distribution is required, reduced by
any distribution for the prior calendar year that is made in the current
calendar year); by (B) the Participant’s or Former Participant’s life expectancy
(or, if his Beneficiary is a Designated Beneficiary, the joint life and last
survivor expectancy of him and his Beneficiary).
 
For purposes of this section 13.5, the life expectancy of a Participant or
Former Participant (or the joint life and last survivor expectancy of a
Participant or Former Participant and his Designated Beneficiary) for the
calendar year in which the Participant or Former Participant attains age 70½
shall be determined on the basis of Tables V and VI, as applicable, of section
1.72-9 of the Income Tax Regulations as of the Participant’s or Former
Participant’s and Beneficiary’s birthday in such year. Such life expectancy or
joint life and last survivor expectancy for any subsequent year shall be equal
to the excess of (1) the life expectancy or joint life and last survivor
expectancy for the year in which the Participant or Former Participant attains
age 70½, over (2) the number of whole years that have elapsed since the
Participant or Former Participant attained age 70½.
 
 
41

--------------------------------------------------------------------------------

 
(c)           For purposes of this section 13.5:
 
(A)           for taxable years beginning before January 1, 2003, the life
expectancy of a Participant or Former Participant (or the joint life and last
survivor expectancy of a Participant or Former Participant and his Designated
Beneficiary) for the calendar year in which the Participant or Former
Participant attains age 70½ shall be determined on the basis of Tables V and VI,
as applicable, of section 1.72-9 of the Income Tax Regulations as of the
Participant’s or Former Participant’s birthday in such year.  Such life
expectancy or joint life and last survivor expectancy for any subsequent year
shall be equal to the excess of (1) the life expectancy or joint life and last
survivor expectancy for the year which the Participant or Former Participant
attains age 70½, over (2) the number of whole years that have elapsed since the
Participant or Former Participant attained age 70½; and
 
(B)           for taxable years beginning after December 31, 2002, during the
Participant’s or Former Participant’s lifetime, life expectancy shall be equal
to:
 
(1)           the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in such calendar year; or
 
(2)           if the Participant’s spouse is the sole designated Beneficiary and
the spouse is more than ten years younger than the Participant, the number in
the Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the
Treasury Regulations, using the Participation’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in such calendar year.
 
(d)           Payment of the distributions required to be made to a Participant
or Former Participant under this section 13.5 shall be made in accordance with
section 13.4.
 
Section 13.6                                Direct Rollover of Eligible Rollover
Distributions.
 
(a)           A Distributee may elect, at the time and in the manner prescribed
by the Plan Administer, to have any portion of an Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan specified by the Distributee in a
Direct Rollover.
 
 
42

--------------------------------------------------------------------------------

 
(b)           The following rules shall apply with respect to Direct Rollovers
made pursuant to this section 13.6:
 
(i)           A Participant may only elect to make a Direct Rollover of an
Eligible Rollover Distribution if such Eligible Rollover Distribution (when
combined with other Eligible Rollover Distributions made or to be made in the
same calendar year) is reasonably expected to be at least $200;
 
(ii)           If a Participant elects a Direct Rollover of a portion of an
Eligible Rollover Distribution, that portion must be equal to at least $500; and
 
(iii)           A Participant may not divide his or her Eligible Rollover
Distribution into separate distributions to be transferred to two or more
Eligible Retirement Plans.
 
(c)           For purposes of this section 13.6 and any other applicable section
of the Plan, the following definitions shall have the following meanings:
 
(i)            “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
 
(ii)            “Distributee” means an Employee or former Employee or, for
distributions after June 30, 2008, a designated Beneficiary of a deceased
Participant who is not the surviving spouse of such Participant. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s spouse
or former spouse who is the alternate payee under a Qualified Domestic Relations
Order are considered Distributees with regard to the interest of the spouse or
former spouse.
 
(iii)           “Eligible Retirement Plan” means an individual retirement
account described in section 408(a) of the Code, an individual retirement
annuity described in section 408(b) or the Code, an annuity plan described in
section 403(a) of the Code, a qualified trust described in section 401(a) of the
Code, and (for distributions after December 31, 2001 only) an annuity contract
described in section 403(b) of the Code or an eligible deferred compensation
plan under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or an agency or instrumentality of a state or political
subdivision thereof, and (for distributions after December 31, 2007 only) a Roth
IRA described in section 408A(b) and which agrees to separately account for
amounts transferred into such plan from this Plan,  that accepts the
Distributee’s Eligible Rollover Distribution. However, in the case of an
Eligible Rollover Distribution made before January 1, 2002 to a current or
former spouse who is the alternate payee under a Qualified Domestic Relations
Order or to a surviving spouse, an Eligible Retirement Plan is an individual
retirement account or individual retirement annuity. In the case of an Eligible
Rollover Distribution made after June 30, 2008, on behalf of a designated
Beneficiary of a deceased Participant who is not a surviving spouse of such
Participant, an Eligible Retirement Plan shall mean an individual retirement
account described in section 408(a) of the Code or an individual retirement
annuity described in section 408(b) of the Code, established for the purpose of
receiving the distribution only in a direct trustee-to-trustee transfer,
provided that such account or annuity accepts the Beneficiary’s
trustee-to-trustee Eligible Rollover Distribution.
 
 
43

--------------------------------------------------------------------------------

 
(iv)            “Eligible Rollover Distribution” means any distribution of all
or any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee’s designated Beneficiary,
or for a specified period of ten (10) years or more; any distribution to the
extent such distribution is required under section 401(a)(9) of the Code; any
distribution made after December 31, 1999 on account of Hardship; and in the
case of a distribution made before January 1, 2002, in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities).
 
Section 13.7                                Valuation of Shares Upon
Distribution to a Participant.
 
Notwithstanding any contrary provision in this Article XIII, in the event that
all or a portion of a payment of a distribution to a Participant is to be made
in cash, such Participant shall only be entitled to receive the proceeds of the
Shares allocated to his Account that are sold in connection with such
distribution and which are valued as of the date of such sale.
 
Section 13.8                                Put Options.
 
(a)           Subject to section 13.8(c) and except as provided otherwise in
section 13.8(b), each Participant or Former Participant to whom Shares are
distributed under the Plan, each Beneficiary of a deceased Participant or Former
Participant, including the estate of a deceased Participant or Former
Participant, to whom Shares are distributed under the Plan, and each person to
whom such a Participant, Former Participant or Beneficiary gives Shares that
have been distributed under the Plan shall have the right to require the
Employer to purchase from him all or any portion of such Shares. A person shall
exercise such right by delivering to the Employer a written notice, in such form
and manner as the Employer may by written notice to such person prescribe,
setting forth the number of Shares to be purchased by the Employer, the number
of the stock certificate evidencing such person’s ownership of such Shares, and
the effective date of the purchase. Such notice shall be given at least 30 days
in advance of the effective date of purchase, and the effective date of purchase
specified therein shall be, either within the 60 day period that begins on the
date on which the Shares to be purchased by the Employer were distributed from
the Plan or within the 60 day period that begins on the first day of the Plan
Year immediately following the Plan Year in which the Shares to be purchased by
the Employer are distributed from the Plan. As soon as practicable following its
receipt of such a notice, the Employer shall take such actions as are necessary
to purchase the Shares specified in such notice at a price per Share equal to
the Fair Market Value of a Share determined as of the Valuation Date coincident
with or immediately preceding the effective date of the purchase.
 
 
44

--------------------------------------------------------------------------------

 
(b)           The Employer shall have no obligation to purchase any Share (i)
pursuant to a notice that is not timely given, or on an effective date of
purchase that is not within the periods prescribed in section 13.8(a) or (ii)
following the earliest date on which Shares are publicly traded on an
established market.
 
(c)           This section 13.8 shall not apply so long as the Employer is
prohibited by law from redeeming or purchasing its own securities.
 
Section 13.9                                Right of First Refusal.
 
(a)           Subject to section 13.9(d), for any period during which Shares are
not publicly traded in any established market, no person who owns Shares that
were distributed from the Plan, other than a person to whom such Shares were
sold in compliance with this section 13.9, shall sell such Shares to any person
other than the Employer without first offering to sell such Shares to the
Employer in accordance with this section 13.9.
 
(b)           In the event that a person to whom this section 13.9 applies shall
receive and desire to accept from a person other than the Employer an offer to
purchase Shares to which this section 13.9 applies, he shall furnish to the
Employer a written notice which shall:
 
(i)           include a copy of such offer to purchase;
 
(ii)           offer to sell to the Employer the Shares subject to such offer to
purchase at a price per Share that is equal to the greater of:
 
(A)           the price per Share specified in such offer to purchase; or
 
(B)           the Fair Market Value of a Share as of the Valuation Date
coincident with or immediately preceding the date of such notice;
 
and otherwise upon the same terms and conditions as those specified in such
offer to purchase; and
 
(iii)           include an indication of his intention to accept such offer to
purchase if the Employer does not accept his offer to sell.
 
Such person shall refrain from accepting such offer to purchase for a period of
fourteen days following the date on which such notice is given.
 
(c)           Subject to section 13.9(d), the Employer shall have the right to
purchase the Shares covered by the offer to sell contained in a notice given
pursuant to section 13.9(b), on the terms and conditions specified in such
notice, by written notice given to the party making the offer to sell not later
than the fourteenth day after the notice described in section 13.9(b) is given.
If the Employer does not give such a notice during the prescribed fourteen day
period, then the person owning such Shares may accept the offer to purchase
described in the notice.
 
 
45

--------------------------------------------------------------------------------

 
(d)           This section 13.9 shall not apply so long as the Employer is
prohibited by law from redeeming or purchasing its own securities.
 
ARTICLE XIV
 


 
Change in Control
 
Section 14.1                                Definition of Change in Control.
 
A Change in Control of the Employer shall be deemed to have occurred upon the
happening of any of the following events:
 
(a)           the occurrence of any event upon which any “person” (as such term
is used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of Dime Community Bancshares, Inc.; (B) a corporation owned, directly
or indirectly, by the stockholders of Dime Community Bancshares, Inc. in
substantially the same proportions as their ownership of stock of Dime Community
Bancshares, Inc.; or (C) any group constituting a person in which employees of
Dime Community Bancshares, Inc. are substantial members, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities issued by Dime Community Bancshares, Inc.
representing 25% or more of the combined voting power of all of Dime Community
Bancshares, Inc.’s then outstanding securities; or
 
(b)           the occurrence of any event upon which the individuals who on the
date the Plan is adopted are members of the Board, together with individuals
whose election by the Board or nomination for election by Dime Community
Bancshares, Inc.’s stockholders was approved by the affirmative vote of at least
two-thirds of the members of the Board then in office who were either members of
the Board on the date this Plan is adopted or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of Dime Community
Bancshares, Inc. (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act); or
 
(c)           the shareholders of Dime Community Bancshares, Inc. approve
either:
 
(i)           a merger or consolidation of Dime Community Bancshares, Inc. with
any other corporation, other than a merger or consolidation following which both
of the following conditions are satisfied:
 
 
46

--------------------------------------------------------------------------------

 
(A)           either (1) the members of the Board of Dime Community Bancshares,
Inc. immediately prior to such merger or consolidation constitute at least a
majority of the members of the governing body of the institution resulting from
such merger or consolidation; or (2) the shareholders of Dime Community
Bancshares, Inc. own securities of the institution resulting from such merger or
consolidation representing 80% or more of the combined voting power of all such
securities then outstanding in substantially the same proportions as their
ownership of voting securities of Dime Community Bancshares, Inc. before such
merger or consolidation; and
 
(B)           the entity which results from such merger or consolidation
expressly agrees in writing to assume and perform Dime Community Bancshares,
Inc.’s obligations under the Plan; or
 
(ii)           a plan of complete liquidation of Dime Community Bancshares, Inc.
or an agreement for the sale or disposition by Dime Community Bancshares, Inc.
of all or substantially all of its assets; and
 
(d)           any event that would be described in section 14.1(b)(i), (ii) or
(iii) if “Bank” were substituted for “Dime Community Bancshares, Inc.” therein;
and
 
In no event, however, shall the transaction by which the Bank converts from a
mutual savings bank to a stock savings bank, or any transaction by which a
company wholly owned by the Bank becomes the parent company of the Bank be
deemed a Change in Control.
 
Section 14.2                                Vesting on Change of Control.
 
Upon the effective date of a Change in Control, the Account of each person who
would then, upon termination of the Plan, be entitled to a benefit, shall be
fully vested and nonforfeitable.
 
Section 14.3                                Repayment of Loan.
 
(a)           Upon a Change in Control described in section 14.1(c) (or which
would be described in section 14.1(c) if “Bank” were substituted for “Dime
Community Bancshares, Inc.” thereunder), the Committee shall direct the Trustee
to sell a sufficient number of Shares to repay any outstanding Share Acquisition
Loan in full. The proceeds of such sale shall be used to repay such Share
Acquisition Loan immediately prior to the closing of the transaction. After
repayment of the Share Acquisition Loan, all remaining Shares which had been
unallocated (or the proceeds thereof, if applicable) shall be allocated among
the accounts of all Participants who were employed by an Employer on the
effective date of such Change in Control. Such allocation of Shares or proceeds
shall be credited as of the date on which the Change in Control occurs to the
Accounts of each person with an undistributed, vested Account balance, in
proportion to the balances credited to such Accounts immediately prior to such
allocation. If any amount cannot be allocated to an affected Participant in the
year of such Change in Control as a result of the limitations of section 415 of
the Code, the amounts will be allocated in subsequent years to those persons who
were affected Participants and who continue to be Participants in the Plan until
finally distributed to affected Participants.
 
 
47

--------------------------------------------------------------------------------

 
(b)           In the event that the application of section 415 of the Code
prevents the allocation of all of the Shares or other assets released from the
Loan Repayment Account as provided in section 14.3(a) as of the effective date
of the Change in Control, each affected Participant shall be entitled to receive
a supplemental benefit payment directly from the Employer. The supplemental
benefit payment to each affected Participant shall be an amount equal to the
excess of:
 
(i)           the total amount of Shares or other property that would be
allocated to such affected Participant’s Account under section 14.3(a) if
section 415 of the Code did not apply; over
 
(ii)           the total of Shares or other property actually allocated to such
affected Participant’s Account under section 14.3(a).
 
Such payment (without offset for any allocations which may occur under this Plan
subsequent to the Change in Control) shall be made as soon as practicable, but
in any event within ten (10) business days, after the effective date of the
Change in Control. This section 14.3(b) shall be treated as a separate,
non-qualified “excess benefit plan” within the meaning of section 3(34) of ERISA
and shall be interpreted, administered and enforced in a manner consistent with
this intention. To the extent that any affected Participant is entitled to the
same or a similar payment under any other nonqualified plan, program or
arrangement of the Employer, any payment under this section 14.3(b) shall be
coordinated with the payments under such other non-qualified programs, plan or
arrangements in such manner as shall be determined by the Committee to be
necessary to prevent the duplication of benefits.
 
Section 14.4                                Plan Termination After Change in
Control.
 
After repayment of the loan and allocation of shares or proceeds as provided in
section 14.2, the Plan shall be terminated and all amounts shall be distributed
as soon as practicable.
 
Section 14.5                                Amendment of Article XIV.
 
Article XIV of the Plan may not be amended after a Change in Control of the
Employer unless required by the Internal Revenue Service as a condition to the
continued treatment of the Plan as a tax-qualified plan under section 401 (a) of
the Code.
 
ARTICLE XV
 


 
Administration
 
Section 15.1                                Named Fiduciaries.
 
The term “Named Fiduciary” shall mean (but only to the extent of the
responsibilities of each of them) the Plan Administrator, the Committee, the
Board and the Trustee. This Article XV is intended to allocate to each Named
Fiduciary the responsibility for the prudent execution of the functions assigned
to him or it, and none of such responsibilities or any other responsibility
shall be shared by two or more of such Named Fiduciaries. Whenever one Named
Fiduciary is required by the Plan or Trust Agreement to follow the directions of
another Named Fiduciary, the two Named Fiduciaries shall not be deemed to have
been assigned a shared responsibility, but the responsibility of the Named
Fiduciary giving the directions shall be deemed his sole responsibility, and the
responsibility of the Named Fiduciary receiving those directions shall be to
follow them insofar as such instructions are on their face proper under
applicable law.
 
 
48

--------------------------------------------------------------------------------

 
Section 15.2                                Plan Administrator.
 
There shall be a Plan Administrator, who shall be the Senior Human Resources
Officer of Dime Community Bancshares, Inc., or such Employee or officer as may
be designated by the Committee, as hereinafter provided, and who shall, subject
to the responsibilities of the Committee and the Board, have the responsibility
for the day-to-day control, management, operation and administration of the Plan
(except trust duties). The Plan Administrator shall have the following
responsibilities:
 
(a)           To maintain records necessary or appropriate for the
administration of the Plan;
 
(b)           To give and receive such instructions, notices, information,
materials, reports and certifications to the Trustee as may be necessary or
appropriate in the administration of the Plan;
 
(c)           To prescribe forms and make rules and regulations consistent with
the terms of the Plan and with the interpretations and other actions of the
Committee;
 
(d)           To require such proof of age or evidence of good health of an
Employee, Participant or Former Participant or the spouse of either, or of a
Beneficiary as may be necessary or appropriate in the administration of the
Plan;
 
(e)           To prepare and file, distribute or furnish all reports, plan
descriptions, and other information concerning the Plan, including, without
limitation, filings with the Secretary of Labor and communications with
Participants, Former Participants and other persons, as shall be required of the
Plan Administrator under ERISA;
 
(f)           To determine any question arising in connection with the Plan, and
the Plan Administrator’s decision or action in respect thereof shall be final
and conclusive and binding upon the Employer, the Trustee, Participants, Former
Participants, Beneficiaries and any other person having an interest under the
Plan; provided, however, that any question relating to inconsistency or omission
in the Plan, or interpretation of the provisions of the Plan, shall be referred
to the Committee by the Plan Administrator and the decision of the Committee in
respect thereof shall be final;
 
(g)           Subject to the provisions of section 15.5, to review and dispose
of claims under the Plan filed pursuant to section 15.4;
 
 
49

--------------------------------------------------------------------------------

 
(h)           If the Plan Administrator shall determine that by reason of
illness, senility, insanity, or for any other reason, it is undesirable to make
any payment to a Participant, Former Participant, Beneficiary or any other
person entitled thereto, to direct the application of any amount so payable to
the use or benefit of such person in any manner that he may deem advisable or to
direct in his discretion the withholding of any payment under the Plan due to
any person under legal disability until a representative competent to receive
such payment in his behalf shall be appointed pursuant to law;
 
(i)           To discharge such other responsibilities or follow such directions
as may be assigned or given by the Committee or the Board; and
 
(j)           To perform any duty or take any action which is allocated to the
Plan Administrator under the Plan.
 
The Plan Administrator shall have the power and authority necessary or
appropriate to carry out his responsibilities. The Plan Administrator may resign
only by giving at least 30 days’ prior written notice of resignation to the
Committee, and such resignation shall be effective on the date specified in such
notice.
 
Section 15.3                                Committee Responsibilities.
 
The Committee shall, subject to the responsibilities of the Board, have the
following responsibilities:
 
(a)           To review the performance of the Plan Administrator;
 
(b)           To hear and decide appeals, pursuant to the claims procedure
contained in section 15.5 of the Plan, taken from the decisions of the Plan
Administrator;
 
(c)           To hear and decide questions, including interpretation of the
Plan, as may be referred to the Committee by the Plan Administrator;
 
(d)           To review the performance of the Trustee and such investment
managers as may be appointed in or pursuant to the Trust Agreement in investing,
managing and controlling the assets of the Plan;
 
(e)           To the extent required by ERISA, to establish a funding policy and
method consistent with the objectives of the Plan and the requirements of ERISA,
and to review such policy and method at least annually;
 
(f)           To report and make recommendations to the Board regarding changes
in the Plan, including changes in the operation and management of the Plan and
removal and replacement of the Trustee and such investment managers as may be
appointed in or pursuant to the Trust Agreement;
 
(g)           To designate an Alternate Plan Administrator to serve in the event
that the Plan Administrator is absent or otherwise unable to discharge his
responsibilities;
 
 
50

--------------------------------------------------------------------------------

 
(h)           To remove and replace the Plan Administrator or Alternate, or both
of them, and to fill a vacancy in either office;
 
(i)           To the extent provided under and subject to the provisions of the
Trust Agreement, to appoint “investment managers” as defined in section 3(38) of
ERISA to manage and control (including acquiring and disposing of) all or any of
the assets of the Plan;
 
(j)           With the prior approval of the Board, to direct the Trustee to
obtain one or more Share Acquisition Loans;
 
(k)           To develop and provide procedures and forms necessary to enable
Participants to give voting and tendering directions on a confidential basis;
 
(l)           To discharge such other responsibilities or follow such directions
as may be assigned or given by the Board; and
 
(m)           To perform any duty or take any action which is allocated to the
Committee under the Plan.
 
The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities.
 
Section 15.4                                Claims Procedure.
 
Any claim relating to benefits under the Plan shall be filed with the Plan
Administrator on a form prescribed by him. If a claim is denied in whole or in
part, the Plan Administrator shall give the claimant written notice of such
denial, which notice shall specifically set forth:
 
(a)           The reasons for the denial;
 
(b)           The pertinent Plan provisions on which the denial was based;
 
(c)           Any additional material or information necessary for the claimant
to perfect his claim and an explanation of why such material or information is
needed; and
 
(d)           An explanation of the Plan’s procedure for review of the denial of
the claim.
 
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
 
Section 15.5                                Claims Review Procedure.
 
Any person whose claim filed pursuant to section 15.4 has been denied in whole
or in part by the Plan Administrator may request review of the claim by the
Committee, upon a form prescribed by the Plan Administrator. The claimant shall
file such form (including a statement of his position) with the Committee no
later than 60 days after the mailing or delivery of the written notice of denial
provided for in section 15.4, or, if such notice is not provided, within 60 days
after such claim is deemed denied pursuant to section 15.4. The claimant shall
be permitted to review pertinent documents. A decision shall be rendered by the
Committee and communicated to the claimant not later than 30 days after receipt
of the claimant’s written request for review. However, if the Committee finds it
necessary, due to special circumstances (for example, the need to hold a
hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The Committee’s decision shall
be in writing and shall specifically set forth:
 
 
51

--------------------------------------------------------------------------------

 
(a)           The reasons for the decision; and
 
(b)           The pertinent Plan provisions on which the decision is based.
 
Any such decision of the Committee shall be binding upon the claimant and the
Employer, and the Plan Administrator shall take appropriate action to carry out
such decision.
 
Section 15.6                                Allocation of Fiduciary
Responsibilities and Employment of Advisors.
 
Any Named Fiduciary may:
 
(a)           Allocate any of his or its responsibilities (other than trustee
responsibilities) under the Plan to such other person or persons as he or it may
designate, provided that such allocation and designation shall be in writing and
filed with the Plan Administrator;
 
(b)           Employ one or more persons to render advice to him or it with
regard to any of his or its responsibilities under the Plan; and
 
(c)           Consult with counsel, who may be counsel to the Employer.
 
Section 15.7                                Other Administrative Provisions.
 
(a)           Any person whose claim has been denied in whole or in part must
exhaust the administrative review procedures provided in section 15.5 prior to
initiating any claim for judicial review.
 
(b)           No bond or other security shall be required of a member of the
Committee, the Plan Administrator, or any officer or Employee of the Employer to
whom fiduciary responsibilities are allocated by a Named Fiduciary, except as
may be required by ERISA.
 
(c)           Subject to any limitation on the application of this section
15.7(c) pursuant to ERISA, neither the Plan Administrator, nor a member of the
Committee, nor any officer or Employee of the Employer to whom fiduciary
responsibilities are allocated by a Named Fiduciary, shall be liable for any act
of omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.
 
 
52

--------------------------------------------------------------------------------

 
(d)           The Plan Administrator or the Committee may, except with respect
to actions under section 15.5, shorten, extend or waive the time (but not beyond
60 days) required by the Plan for filing any notice or other form with the Plan
Administrator or the Committee, or taking any other action under the Plan.
 
(e)           The Plan Administrator or the Committee may direct that the costs
of services provided pursuant to section 15.6, and such other reasonable
expenses as may be incurred in the administration of the Plan, shall be paid out
of the funds of the Plan unless the Employer shall pay them.
 
(f)           Any person, group of persons, committee, corporation or
organization may serve in more than one fiduciary capacity with respect to the
Plan.
 
(g)           Any action taken or omitted by any fiduciary with respect to the
Plan, including any decision, interpretation, claim denial or review on appeal,
shall be conclusive and binding on all interested parties and shall be subject
to judicial modification or reversal only to the extent it is determined by a
court of competent jurisdiction that such action or omission was arbitrary and
capricious and contrary to the terms of the Plan.
 
ARTICLE XVI
 


 
Amendment, Termination and Tax Qualification
 
Section 16.1                                Amendment and Termination by Dime
Community Bancshares, Inc.
 
The Employer expects to continue the Plan indefinitely, but specifically
reserves the right, in its sole discretion except as provided otherwise in
sections 14.5 and 19.5, at any time, by appropriate action of the Board, to
amend, in whole or in part, any or all of the provisions of the Plan and to
terminate the Plan at any time. Subject to the provisions of section 16.2, no
such amendment or termination shall permit any part of the Trust Fund to be used
for or diverted to purposes other than for the exclusive benefit of
Participants, Former Participants, Beneficiaries or other persons entitled to
benefits, and no such amendment or termination shall reduce the accrued benefit
of any Participant, Former Participant, Beneficiary or other person who may be
entitled to benefits, without his consent. In the event of a termination or
partial termination of the Plan, or in the event of a complete discontinuance of
the Employer’s contributions to the Plan, the Accounts of each affected person
shall forthwith become nonforfeitable and shall be payable in accordance with
the provisions of Article XIII.
 
Section 16.2                                Amendment or Termination Other Than
by Dime Community Bancshares, Inc.
 
In the event that a corporation or trade or business other than Dime Community
Bancshares, Inc. shall adopt this Plan, such corporation or trade or business
shall, by adopting the Plan, empower Dime Community Bancshares, Inc. to amend or
terminate the Plan, insofar as it shall cover employees of such corporation or
trade or business, upon the terms and conditions set forth in section 16.1;
provided however, that any such corporation or trade or business may, by action
of its board of directors or other governing body, amend or terminate the Plan,
insofar as it shall cover employees of such corporation or trade or business, at
different times and in a different manner. In the event of any such amendment or
termination by action of the board of directors or other governing body of such
a corporation or trade or business, a separate plan shall be deemed to have been
established for the employees of such corporation or trade or business, and the
assets of such plan shall be segregated from the assets of this Plan at the
earliest practicable date and shall be dealt with in accordance with the
documents governing such separate plan.
 
 
53

--------------------------------------------------------------------------------

 
Section 16.3                                Conformity to Internal Revenue Code.
 
The Employer has established the Plan with the intent that the Plan and Trust
will at all times be qualified under section 401(a) and exempt under section
501(a) of the Code and with the intent that contributions under the Plan will be
allowed as deductions in computing the net income of the Employer for federal
income tax purposes, and the provisions of the Plan and Trust Agreement shall be
construed to effectuate such intentions. Accordingly, notwithstanding anything
to the contrary hereinbefore provided, the Plan and the Trust Agreement may be
amended at any time without prior notice to Participants, Former Participants,
Beneficiaries or any other persons entitled to benefits, if such amendment is
deemed by the Board to be necessary or appropriate to effectuate such intent.
 
Section 16.4                                Contingent Nature of Contributions.
 
(a)           All ESOP Contributions to the Plan are conditioned upon the
issuance by the Internal Revenue Service of a determination that the Plan and
Trust are qualified under section 401(a) of the Code and exempt under section
501(a) of the Code. If the Employer applies to the Internal Revenue Service for
such a determination within 90 days after the date on which it files its federal
income tax return for its taxable year that includes the last day of the Plan
Year in which the Plan is adopted, and if the Internal Revenue Service issues a
determination that the Plan and Trust are not so qualified or exempt, all ESOP
Contributions made by the Employer prior to the date of receipt of such a
determination may, at the election of the Employer, be returned to the Employer
within one year after the date of such determination.
 
(b)           All ESOP Contributions and Loan Repayment Contributions to the
Plan are made upon the condition that such ESOP Contributions and Loan Repayment
Contributions will be allowed as a deduction in computing the net income of the
Employer for federal income tax purposes. To the extent that any such deduction
is disallowed, the amount disallowed may, at the election of the Employer, be
returned to the Employer within one year after the deduction is disallowed.
 
(c)           Any contribution to the Plan made by the Employer as a result of a
mistake of fact may, at the election of the Employer, be returned to the
Employer within one year after such contribution is made.
 
 
54

--------------------------------------------------------------------------------

 
ARTICLE XVII
 


 
Special Rules for Top Heavy Plan Years
 
Section 17.1                                In General.
 
As of the Determination Date for each Plan Year, the Plan Administrator shall
determine whether the Plan is a Top Heavy Plan in accordance with the provisions
of this Article XVII. If, as of such Determination Date, the Plan is a Top Heavy
Plan, then the Plan Year immediately following such Determination Date shall be
a Top Heavy Plan Year and the special provisions of this Article XVII shall be
in effect; provided, however, that if, as of the Determination Date for the Plan
Year in which the Effective Date occurs, the Plan is a Top Heavy Plan, such Plan
Year shall be a Top Heavy Plan Year, and the provisions of this Article XVII
shall be given retroactive effect for such Plan Year.
 
Section 17.2                                Definition of Top Heavy Plan.
 
(a)           Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of
a Determination Date: (i) it is not a member of a Required Aggregation Group,
and (ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees
exceeds 60% of (B) the sum of the Cumulative Accrued Benefits of all Employees
(excluding former Key Employees), former Employees (excluding former Key
Employees and other former Employees who have not performed any services for the
Employer or any Affiliated Employer during the immediately preceding five Plan
Years), and their Beneficiaries.
 
(b)           Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of
a Determination Date: (i) the Plan is a member of a Required Aggregation Group,
and (ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees
under all plans that are members of the Required Aggregation Group exceeds 60%
of (B) the sum of the Cumulative Accrued Benefits of all Employees (excluding
former Key Employees), former Employees (excluding former Key Employees and
other former Employees who have not performed any services for the Employer or
any Affiliated Employer during the immediately preceding five Plan Years), and
their Beneficiaries under all plans that are members of the Required Aggregation
Group.
 
(c)           Notwithstanding sections 17.2(a) and 17.2(b), the Plan is not a
Top Heavy Plan if, as of a Determination Date: (i) the Plan is a member of a
Permissible Aggregation Group, and (ii)(A) the sum of the Cumulative Accrued
Benefits of all Key Employees under all plans that are members of the
Permissible Aggregation Group does not exceed 60% of (B) the sum of the
Cumulative Accrued Benefits of all Employees (excluding former Key Employees),
former Employees (excluding former Key Employees and other former Employees who
have not performed any services for the Employer or any Affiliated Employer
during the immediately preceding five Plan Years), and their Beneficiaries under
all plans that are members of the Permissible Aggregation Group.
 
 
55

--------------------------------------------------------------------------------

 
Section 17.3                                Determination Date.
 
The Determination Date for the Plan Year in which the Effective Date occurs
shall be the last day of such Plan Year, and the Determination Date for each
Plan Year beginning after the Plan Year in which the Effective Date occurs shall
be the last day of the preceding Plan Year. The Determination Date for any other
qualified plan maintained by the Employer for a plan year shall be the last day
of the preceding plan year of each such plan, except that in the case of the
first plan year of such plan, it shall be the last day of such first plan year.
 
Section 17.4                                Cumulative Accrued Benefits.
 
(a)           An individual’s Cumulative Accrued Benefits under this Plan as of
a Determination Date are equal to the sum of:
 
(i)           the balance credited to such individual’s Account under this Plan
as of the most recent Valuation Date preceding the Determination Date;
 
(ii)           the amount of any ESOP Contributions or Loan Repayment
Contributions made after such Valuation Date but on or before the Determination
Date; and
 
(iii)           the amount of any distributions of such individual’s Cumulative
Accrued Benefits under the Plan during the five year period (for all
distributions for Plan Years beginning before January 1, 2002) or one year
period (for all distributions for Plan Years beginning after December 31, 2001)
ending on the Determination Date.
 
For purposes of this section 17.4(a), the computation of an individual’s
Cumulative Accrued Benefits, and the extent to which distributions, rollovers
and transfers are taken into account, will be made in accordance with section
416 of the Code and the regulations thereunder.
 
(b)           For purposes of this Plan, the term “Cumulative Accrued Benefits”
with respect to any other qualified plan, shall mean the cumulative accrued
benefits determined for purposes of section 416 of the Code under the provisions
of such plans.
 
(c)           For purposes of determining the top heavy status of a Required
Aggregation Group or a Permissible Aggregation Group, the Cumulative Accrued
Benefits under this Plan and the Cumulative Accrued Benefits under any other
plan shall be determined as of the Determination Date that fails within the same
calendar year as the Determination Dates for all other members of such Required
Aggregation Group or Permissible Aggregation Group.
 
Section 17.5                                Key Employees.
 
(a)           For purposes of the Plan, the term Key Employee means any employee
or former employee of the Employer or any Affiliated Employer who is at any time
during the current Plan Year or (for Plan Years beginning before January 1,
2002) was at any time during the immediately preceding four Plan Years:
 
 
56

--------------------------------------------------------------------------------

 
(i)           a Five Percent Owner;
 
(ii)           a person who would be described in section 1.27 if the number
“1%” were substituted for the number “5%” in section 1.27 and who has an annual
Total Compensation from the Employer and any Affiliated Employer of more than
$150,000;
 
(iii)           an Officer of the Employer or any Affiliated Employer who has an
annual Total Compensation greater than 50% of the amount in effect under section
415(b)(1)(A) of the Code for any such Plan Year (for Plan Years beginning before
January 1, 2002) and ((B) the greater of $130,000 or such higher amount as may
be prescribed under section 416(i) of the Code (for Plan Years beginning after
December 31, 2001); or
 
(iv)           for Plan Years beginning before January 1, 2002, one of the ten
persons owning the largest interests in the Employer and having an annual Total
Compensation from the Employer or any Affiliated Employer in excess of the
dollar limitation in effect under section 415(c)(1)(A) of the Code for such Plan
Year.
 
(b)           For purposes of section 17.5(a):
 
(i)           for purposes of section 17.5(a)(iii), in the event the Employer or
any Affiliated Employer has more officers than are considered Officers, the term
Key Employee shall mean those officers, up to the maximum number, with the
highest annual compensation in any one of the five consecutive Plan Years ending
on the Determination Date; and
 
(ii)           for purposes of section 17.5(a)(iv), if two or more persons have
equal ownership interests in the Employer, each such person shall be considered
as having a larger ownership interest than any such person with a lower annual
compensation from the Employer or any Affiliated Employer.
 
(c)           For purposes of section 17.5(a): (i) a person’s compensation from
Affiliated Employers shall be aggregated, but his ownership interests in
Affiliated Employers shall not be aggregated; (ii) an employee shall only be
deemed to be an officer if he has the power and responsibility of a person who
is an officer within the meaning of section 416 of the Code; and (iii) the term
Key Employee shall also include the Beneficiary of a deceased Key Employee.
 
Section 17.6                                Required Aggregation Group.
 
For purposes of this Article XVII, a Required Aggregation Group shall consist of
(a) this Plan; (b) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer and any Affiliated Employers that cover Key
Employees; and (c) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer and any Affiliated Employers that cover Key
Employees that are required to be aggregated for purposes of satisfying the
requirements of sections 401(a)(4) or 410(b) of the Code.
 
 
57

--------------------------------------------------------------------------------

 
Section 17.7                                Permissible Aggregation Group.
 
For purposes of this Article XVII, a Permissible Aggregation Group shall consist
of (a) the Required Aggregation Group and (b) any other qualified plans
maintained by the Employer and any Affiliated Employers; provided, however, that
the Permissible Aggregation Group must satisfy the requirements of sections
401(a)(4) and 410(b) of the Code.
 
Section 17.8                                Special Requirements During Top
Heavy Plan Years.
 
(a)           Notwithstanding any other provision of the Plan to the contrary,
for each Top Heavy Plan Year, in the case of a Participant (other than a Key
Employee) on the last day of such Top Heavy Plan Year who is not also a
participant in another qualified plan which satisfies the minimum contribution
and benefit requirements of section 416 of the Code with respect to such
Participant, the sum of the ESOP Contributions and Loan Repayment Contributions
made with respect to such Participant, when expressed as a percentage of his
Total Compensation for such Top Heavy Plan Year, shall not be less than 3% of
such Participant’s Total Compensation for such Top Heavy Plan Year or, if less,
the highest combined rate, expressed as a percentage of Total Compensation at
which ESOP Contributions and Loan Repayment Contributions were made on behalf of
a Key Employee for such Top Heavy Plan Year. The Employer shall make an
additional contribution to the Account of each Participant to the extent
necessary to satisfy the foregoing requirement.
 
(b)           For any Top Heavy Plan Year beginning before January 1, 2000, the
number “1.0” shall be substituted for the number “1.25” in sections 8.2(c)(iii)
and 8.2(c)(iv), except that:
 
(i)           this section 17.8(b) shall not apply to any individual for a Top
Heavy Plan Year that is not a Super Top Heavy Plan Year if the requirements of
section 17.8(a) would be satisfied for such Super Top Heavy Plan Year if the
number “4%” were substituted for the number 3% in section 17.8(a); and
 
(ii)           this section 17.8(b) shall not apply to an individual for a Top
Heavy Plan Year if, during such Top Heavy Plan Year, there are no ESOP
Contributions or Loan Repayment Contributions allocated to such individual under
this Plan, there are no contributions under any other qualified defined
contribution plan maintained by the Employer, and there are no accruals for such
individual under any qualified defined benefit plan maintained by the Employer.
 
For purposes of this section 17.8(b), the term Super Top Heavy Plan Year means a
Top Heavy Plan Year in which the Plan would meet the definitional requirements
of sections 17.2(a) or 17.2(b) if the term “90%” were substituted for the term
“60%” in sections 17.2(a), 17.2(b) and 17.2(c).
 
 
58

--------------------------------------------------------------------------------

 
ARTICLE XVIII
 


 
Miscellaneous Provisions
 
Section 18.1                                Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law.
 
Section 18.2                                No Right to Continued Employment.
 
Neither the establishment of the Plan, nor any provisions of the Plan or of the
Trust Agreement establishing the Trust Fund nor any action of the Plan
Administrator, the Committee or the Trustee, shall be held or construed to
confer upon any Employee any right to a continuation of employment by the
Employer. The Employer reserves the right to dismiss any Employee or otherwise
deal with any Employee to the same extent as though the Plan had not been
adopted.
 
Section 18.3                                Construction of Language.
 
Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
and the neuter. Any reference to an Article or section number shall refer to an
Article or section of the Plan, unless otherwise indicated.
 
Section 18.4                                Headings.
 
The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.
 
Section 18.5                                Merger with Other Plans.
 
The Plan shall not be merged or consolidated with, nor transfer its assets or
liabilities to, any other plan unless each Participant, Former Participant,
Beneficiary and other person entitled to benefits, would (if that plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive if the Plan had terminated immediately before the merger,
consolidation or transfer.
 
Section 18.6                                Non-alienation of Benefits.
 
(a)           Except as provided in section 18.6(b) and (c), the right to
receive a benefit under the Plan shall not be subject in any manner to
anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities or torts. Should any Participant,
Former Participant or other person attempt to anticipate, alienate or assign his
interest in or right to a benefit, or should any person claiming against him
seek to subject such interest or right to legal or equitable process, all the
interest or right of such Participant or Former Participant or other person
entitled to benefits in the Plan shall cease, and in that event such interest or
right shall be held or applied, at the direction of the Plan Administrator, for
or to the benefit of such Participant or Former Participant, or other person or
his spouse, children or other dependents in such manner and in such proportions
as the Plan Administrator may deem proper.
 
 
59

--------------------------------------------------------------------------------

 
(b)           This section 18.6 shall not prohibit the Plan Administrator from
recognizing a Domestic Relations Order that is determined to be a Qualified
Domestic Relations Order in accordance with section 18.7.
 
(c)           Notwithstanding anything in the Plan to the contrary, a
Participant’s, Former Participant’s or Beneficiary’s Accounts under the Plan may
be offset by any amount such Participant, Former Participant or Beneficiary is
required or ordered to pay to the Plan if:
 
(i)           the order or requirement to pay arises: (A) under a judgment
issued on or after August 5, 1997 of conviction for a crime involving the Plan;
(B) under a civil judgment (including a consent order or decree) entered by a
court on or after August 5, 1997 in an action brought in connection with a
violation (or alleged violation) of part 4 of subtitle B of title I of ERISA; or
(C) pursuant to a settlement agreement entered into on or after August 5, 1997
between the Participant, Former Participant or Beneficiary and one or both of
the United States Department of Labor and the Pension Benefit Guaranty
Corporation in connection with a violation (or alleged violation) of part 4 of
subtitle B of title I of ERISA by a fiduciary or any other person; and
 
(ii)           the judgment, order, decree or settlement agreement expressly
provides for the offset of all or part of the amount ordered or required to be
paid to the Plan against the Participant’s, For Participant’s or Beneficiary’s
benefits under the Plan.
 
Section 18.7                                Procedures Involving Domestic
Relations Orders.
 
Upon receiving a Domestic Relations Order, the Plan Administrator shall
segregate in a separate account or in an escrow account or separately account
for the amounts payable to any person pursuant to such Domestic Relations Order,
pending a determination whether such Domestic Relations Order constitutes a
Qualified Domestic Relations Order, and shall give notice of the receipt of the
Domestic Relations Order to the Participant or Former Participant and each other
person affected thereby. If, within 18 months after receipt of such Domestic
Relations Order, the Plan Administrator, a court of competent jurisdiction or
another appropriate authority determines that such Domestic Relations Order
constitutes a Qualified Domestic Relations Order, the Plan Administrator shall
direct the Trustee to pay the segregated amounts (plus any interest thereon) to
the person or persons entitled thereto under the Qualified Domestic Relations
Order. If it is determined that the Domestic Relations Order is not a Qualified
Domestic Relations Order or if no determination is made within the prescribed
18-month period, the segregated amounts shall be distributed as though the
Domestic Relations Order had not been received, and any later determination that
such Domestic Relations Order constitutes a Qualified Domestic Relations Order
shall be applied only with respect to benefits that remain undistributed on the
date of such determination. The Plan Administrator shall be authorized to
establish such reasonable administrative procedures as he deems necessary or
appropriate to administer this section 18.7. This section 18.7 shall be
construed and administered so as to comply with the requirements of section
401(a)(13) of the Code.
 
 
60

--------------------------------------------------------------------------------

 
Section 18.8                                Leased Employees.
 
(a)           Subject to section 18.8(b), a leased employee shall be treated as
an Employee for purposes of the Plan. For purposes of this section 18.8, the
term “leased employee” means any person (i) who would not, but for the
application of this section 18.8, be an Employee and (ii) who pursuant to an
agreement between the Employer and any other person (“leasing organization”) has
performed for the Employer (or for the Employer and related persons determined
in accordance with section 414(n)(6) of the Code), on a substantially full-time
basis for a period of at least one year, services of a type historically
performed by employees in the business field of the Employer: (i) prior to
January 1, 1997, services of a type historically performed by employees in the
business field of the Bank; and (ii) after December 31, 1996, services under the
primary direction or control of the Bank.
 
(b)           For purposes of the Plan:
 
(i)           contributions or benefits provided to the leased employee by the
leasing organization which are attributable to services performed for the
Employer shall be treated as provided by the Employer; and
 
(ii)           section 18.8(a) shall not apply to a leased employee if:
 
(A)           the number of leased employees performing services for the
Employer does not exceed 20% of the number of the Employer’s Employees who are
not Highly Compensated Employees; and
 
(B)           such leased employee is covered by a money purchase pension plan
providing (I) a nonintegrated contribution rate of at least 10% of the leased
employee’s compensation; (II) immediate participation; (III) full and immediate
vesting; and (IV) coverage for all of the employees of the leasing organization
(ether than employees who perform substantially all of their services for the
leasing organization).
 
Section 18.9                                Status as an Employee Stock
Ownership Plan.
 
It is intended that the Plan constitute an “employee stock ownership plan,” as
defined in section 4975(e)(7) of the Code and section 407(d)(6) of ERISA. The
Plan shall be construed and administered to give effect to such intent.
 
 
61

--------------------------------------------------------------------------------

 
ARTICLE XIX
 


 
Additional Provisions
 
Section 19.1                                401(k) Safe Harbor Contribution.
 
(a)           For the calendar years ending December 31, 2000, 2001, 2002, 2003,
2004, 2005 and 2006, the Employer shall make a 401(k) Safe Harbor Contribution
to the Plan to each person who is an Eligible Employee at any time during such
calendar year, excluding only those person who first become Eligible Employees
during such calendar year and subsequently cease to be Eligible Employees prior
to the earliest date on which they could have enrolled in The Dime Savings Bank
of Williamsburgh 401(k) Savings Plan in RSI Retirement Trust. Solely for
purposes of this section 19.1, all persons who are eligible to participate in
The Dime Savings Bank of Williamsburgh 401(k) Savings Plan in RSI Retirement
Trust, shall be deemed to be Participants for the period that coincides to the
period during which they could have been enrolled in The Dime Savings Bank of
Williamsburgh 401(k) Savings Plan in RSI Retirement Trust.  Subject to the
limitations of Article VIII, the amount of the 401(k) Safe Harbor Contribution
for each such calendar year for each person eligible therefor shall be shall be
equal to 3% of the Allocation Compensation actually paid to such person during
the portion of such calendar year for which he is a Participant. In the event
the Plan is terminated prior to December 1st of any such calendar year pursuant
to Article XVI, no 401(k) Safe Harbor Contribution shall be required for such
calendar year or any subsequent calendar year.
 
(b)           The 401(k) Safe Harbor Contributions for any calendar year shall
be made not later than the last day of the calendar year following the calendar
year for which they are made and shall be allocated to the 401(k) Safe Harbor
Accounts of the persons for whom they are made.
 
(c)           Notwithstanding any other provision of this Plan to the contrary,
the balance credited to the 401(k) Safe Harbor Contribution Account of any
person shall not be eligible for distribution prior to such person’s termination
of service except in a required minimum distribution pursuant to section 13.5;
provided, however, that notwithstanding the foregoing, after such 401(k) Safe
Harbor Contributions have been allocated, the Plan Administrator may direct that
they be transferred to accounts established for such persons under the Dime
Savings Bank of Williamsburgh 401(k) Savings Plan in RSI Retirement Trust or
another tax-qualified defined contribution plan maintained by the Employer,
which accounts shall be available for withdrawal or distribution in accordance
with the terms of the transferee plan and subject to any additional terms,
conditions and limitations imposed under section 401(k)(2)(B) and (C) of the
Code.
 
(d)           The 401(k) Safe Harbor Contributions made pursuant to this section
19.1 are intended to enable the Dime Savings Bank of Williamsburgh 401(k)
Savings Plan in RSI Retirement Trust qualify for the alternative method of
satisfying the nondiscrimination requirements imposed under section
401(k)(3)(a)(ii) of the Code and shall be interpreted and administered to carry
out such intent.
 
 
62

--------------------------------------------------------------------------------

 
(e)           For each year for which 401(k) Safe Harbor Contributions are made,
the Plan Administrator shall give, or cause to be given, to each Employee who is
or may be eligible to receive a 401(k) Safe Harbor Contribution for such year, a
detailed notice setting forth such Employee’s rights and obligations with
respect to the 401(k) Safe Harbor Contributions, which notice shall be given at
the time, be in such form, and contain such information as shall be required by
applicable law, including Notice 2000-3 or the corresponding provisions of any
successor authority.
 
Section 19.2                                Dividend Maintenance Contributions.
 
(a)           Notwithstanding anything in the Plan to the contrary other than
the limitations in Article VIII, if, for any calendar quarter during the period
beginning July 1, 2000 and ending June 30, 2006, Dime Community Bancshares, Inc.
declares a dividend on its common stock, par value $.01 per share, of less than
$.17 per share, the Employer shall make a Dividend Maintenance Contribution for
such quarter. Subject to the limitations of Article VIII the amount of any such
Dividend Maintenance Contribution shall be determined under the following
formula:
 
DMC=($.17 - DR) x X
where:
 
 
                DMC
=
the amount of the Dividend Maintenance Contribution;

 
DR
=
the actual dividend rate per share on common stock, par value $.01 per share, of
Dime Community Bancshares, Inc. for the period in question; and

 
X
=
the applicable multiplier for the quarter in question, determined as follows:



Quarters Ending
Applicable Multipler
September, December 2000
March, June 2001
688,582
September, December 2001
March, June 2002
572,202
September, December 2002
March, June 2003
455,822
September, December 2003
March, June 2004
339,442
September, December 2004
March, June 2005
223,062
September, December 2005
March, June 2006
106,682



; provided, however, that such amount shall be reduced to zero for any calendar
quarter that ends after the effective date of the Plan’s termination pursuant to
section 16.2.
 
 
63

--------------------------------------------------------------------------------

 
(b)           The Dividend Maintenance Contributions (if any) for any quarter
shall be made no later than January 31 of the calendar year following the
calendar year that includes the quarter for which the contribution is made and
shall be allocated among the same persons who are eligible to receive 401(k)
Safe Harbor Contributions for the calendar year that includes such quarter. The
amount allocated to each such person shall be determined by multiplying the
total Dividend Maintenance Contributions being allocated by a fraction, the
numerator of which is the 401(k) Safe Harbor Contribution made for such person
for such calendar year and the denominator of which is the aggregate 401(k) Safe
Harbor Contributions made for the calendar year (or, if no 401(k) Safe Harbor
Contributions are made for such year, in portion to Allocation Compensation
actually paid while a Participant during the Plan Year). Dividend Maintenance
Contributions shall be treated as ESOP Contributions for all purposes of the
Plan.
 
(c)           In the event of any merger, consolidation, or other business
reorganization in which shares of common stock, par value $.0l per share, of
Dime Community Bancshares, Inc. are converted into or exchanged for any other
security or property, and in the event of any stock split, stock dividend or
other event generally affecting the number of shares of such common stock held
by each person who is then a holder of record of such shares, the formula for
the calculation of any Dividend Maintenance Contribution shall be adjusted, in
such manner as the Committee may determine to be necessary or appropriate, to
prevent the enlargement or dilution of the Dividend Maintenance Contribution
that may be or become due.
 
Section 19.3                                Application of Dividends on Certain
Financed Shares.
 
Notwithstanding anything in the Plan to the contrary, dividends payable with
respect to Shares that are, as of July 1, 1999, pledged as collateral for a
Share Acquisition Loan that is outstanding as of July 1, 1990 (or dividends
payable with respect to securities received as the proceeds of sale or
conversion of such Shares) shall not be pledged as collateral for or used for
the purpose of the repayment of such Share Acquisition Loan. Any such dividends
with a record date that is after June 30, 2000 and prior to the date as of which
such Shares are allocated to the Accounts of Participants shall be allocated to
the Accounts of Participants, Former Participants and the Beneficiaries of
deceased Former Participants as investment earnings for the quarter in which the
dividend is actually received by the Trustee. The allocation to each such
Account shall be calculated by multiplying the aggregate amount of such
dividends by a fraction, the numerator of which is the balance credited to the
Account as of the last day of quarter immediately preceding the quarter in which
the dividends are received and the denominator of which is the aggregate
balances credited to all Accounts as of the last day of such immediately
preceding quarter. Once allocated, such dividends may, at the direction of the
Committee, be paid out to the Account holder within ninety (90) days after the
end of the Plan Year in which they are received by the Trustee.
 
Section 19.4                                Additional Loan Repayment
Contributions.
 
For each Plan Year beginning after June 30, 2000 (or portion thereof) that
occurs after the occurrence of a Change in Control described in section 14.1(c)
and before the closing of the transaction whose approval has resulted in such
Change in Control, the Company shall make Loan Repayment Contributions in an
amount equal to the lesser of (a) the amount required to repay in full any
outstanding Share Acquisition Loan or (b) the maximum amount which may be
contributed without exceeding the limitations of Article VIII. Such contribution
shall be made as of the last day of the applicable Plan Year and the Shares and
other property released for allocation as a consequence thereof shall be
allocated in the manner provided in Article VII. In no event, however, shall any
Loan Repayment Contribution be required for any Plan Year that ends after the
abandonment (whether by unilateral repudiation, contractual termination or
otherwise) prior to closing of the transaction whose approval by stockholders
triggered the activation of this section 19.4.
 
 
64

--------------------------------------------------------------------------------

 
Section 19.5                                Amendment of Article XIX.
 
Notwithstanding anything in the Plan to the contrary, the provisions of this
Article XIX may not be amended without the written consent of the Trustee
unless, in the opinion of legal counsel for the Employer, such amendment is
necessary to maintain the tax-qualified status of the Plan under the Code or
otherwise to comply with the requirements of applicable law, rule or regulation.
 

 
 
 
65 

--------------------------------------------------------------------------------

 
